Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 1 of 21




           EXHIBIT AA
                                                                                    Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 2 of 21


 II
                  Pacific Gas & Electric                                                                                               VMD Location - Trees                                               Division NORTH BAY

                  Vegetation Management                                                                                                                                                                   Circuit PUEBLO 1104 (0043291104)
  i

                  Division :NB : Acct Tvoe:M: lnsoectio n:AII : Circu it Nam e Eaual 0043291 104: SS D Ro ute Nu m Eau al 91 0: Loe Ro ute Num Eaual 240: lnso Date (Loe) Great than or Eau al to
Address                                                                              City               County              Circ uit                    Division          X-Street            Directions                                    ln sp Dt           Cust t Name/ Phon e
3683 ATLAS PEAK RD                                                                   NAPA               NAPA                PU EBLO 1104                NORTH BAY                             5 TH SP NW/ O /POLE#193 NXT R D@              10/3/ 12           SAVINO PANTOVA / 707-483-3024
SSD               SSD RT #        I   Loe RT #          Map Type       Quad Map      Area               Group               Loe Lat/Lon                 A PN              Rem oval Num                       Acct Ty pe     IInspector      Ins pection Co.    Cust 2 Name/ Phone
709               910                 240               Th omas Gui JJ-40            17-4                                   38.413562/ -122.248458                                                           Ma intenanc e mqmv             Dav ey Resource CIRCLES RANCH/ 707-224-6565
Alerts                                                                               Restri ctions                          Tag Type                     Tag #            How Notified        U-Bld          Project#       Project Name                       Cu st3 Name/ Phon e
                  Notify First;        Traffic Issue;                                                                                                                         N/A             No             99 ,671        PUEBLO 1104-1

  Environ         VELB            I   HCP Area          MBZ-ID#        e10c          e1 Cc Ac reage     SRA
                                                                                                                                                                 Trans:
                                                                                                                                                                          Stru ct 1          Struct2         Length         E smt                              Cust4 Name / Phon e
      m nt l:     No                  Bay A rea                        No                                                       Yes
Loe Comments                                                                                                                                                              Slope%              Length         Wid t h        Acres          App. Method         Ma int. Cyc le           IWorkType
                                                                                                                                                               TROW:
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS. MIKE SABOLSKI OWNER.
                  Tree Type, Species                    Est Qty        Priority      Trim Type          Height              DBH                          Clearance        Notification       Cycle           Owned By                      Wo rk Request      T-Line
                  Blac k Oak                            1              Routine       T ooDirecti        55                  60                          0                                    Routine         Private                       NPNB1009592
                  Tree Alerts                           Tree Restrictio ns           VELB               MWS                 MWS Num                      TROW-Ht          TROW-Width         TROW-Lengtl c over%            TR OW- Brush Defect ¾             Span Prox .               I Inside ROW
   Tree                                                                              No                 N
 Number 1         Tree Co m ments                                                                       Prescriptio n Com ments                                           LaVLon             Proximity       Pole o wner    Wire Type      TG R Date          Inspector / Date, Time
                  CLR 10FT SIDE. 5X NXT POLE.CLR BOTH SPNS                                                                                                                I                  Outside         PG&E           None                                 10/10/0912:13 PM             ~
                  Crew                                                               Dt Cm pit          Act. Qty            Act. Tri m                  Act .Cir          Worked By          Worked Reason                  Worked Comm ents                  Last Mod ified By/ Date
                  LA              I                                                  12/3/ 09           1                   T opDirecti                  12               MUSI                                                                                mqmv / 10/ 3/ 12
                  Tree Type, Spec ies                   Est Qty        Priority      T ri m Type        Height              DBH                          Cleara nce       Notification       Cycle           Own ed By                     Wo rk Request      T-Line
                  Coast Live Oak                        1               Routine      T ooD irecti       30                  10                           12               Ok                 Routine      Countv                           NPNB1012335
                  Tree Alerts                           Tree Restricti on s          VELB               MWS                 MWS Num                      TROW-Ht          TROW-Width         TROW- Lengtl Cover %           TROW-Brus h Defect %              Span Prox.                I
                                                                                                                                                                                                                                                                                        Inside ROW
   Tree                                                                              No                 N
 Number 2         Tree Comments                                                                         Prescript ion Comme nts                                           LaVLon             Proximity       Pole Owner     Wire Type      TGR Date           Inspector/ Date, Time
                  0.1 SPN: IN GROUP. PNT                                                                                                                                  38.4135871-122.2   Outside         PG&E           None                                   10/3/12 3:06 PM                rnqmv

                  Crew                                                               OtC mplt           Act. Qty           Act. Tri m                   Act.Cir           Worked By          Worked Reaso n                 Wo rked Com ments                 Last Modified By / Date
                  LA              I                                                  11 /9/ 12          1                   T opDirecti                  12               JM                                                                                  mqmv / 10/3/ 12
                  Tree Type, Spec ies                   Est Qty        Pri o rity    Trim Type          Height              DBH                          Cleara nce       Notification       Cyc le          Owned By                      Wo rk Requ est     T-Li ne
                  Coast Live Oak                        2              Routine       TooD irecti        28                  5                            0                                   Routine     Pr wate                           NPNB1010555
                  Tree A lerts                          Tree Restrictio ns           VELB               MWS                 MWS Num                      TROW-Ht          TROW-Width         TROW-Lengtl Cover%             TROW-Bru s h Defect ¾             Span Prox .               I Inside ROW
   Tree                                                                              No                 N
 Number 3         Tree Comments                                                                         Prescript ion Comments                                            LatJLo n           Proximity       Pole Owner     Wire Type      TGR Date           Inspector I Date, Time
                  .1 & .2 SP UNDRLNS IFO FNC;FLG.                                                                                                                         I                  Outside         PG& E          None                                 10/15/108:19AM                   VVJEG

                  C rew                                                              Dt Cm pit          Act. Qty           Act. Trim                    Act.C ir          Worked By          Worked Reason                  Worked Comm ents                  Last Modified By / Date         -
                  LA              I                                                  11 / 21 / 10       2                   T opDirecti                  15               JM                                                                                  mqmv / 10/ 3/ 12
                  Tree Type, Species                    Est Qty        Pri o rity    T rim Type         Height              DBH                          Clearance        Notificat ion      Cyc le          Ow n ed By                    Wo rk Requ est     T-Li ne
                  Coast Live Oak                        1              Routine       TooDirect i        28                  13                           12               Ok                 Routine      Private                          NPNB1012335
                  Tree A lerts                          Tree Restrict ions           VELB               MWS                 MWS Num                      TR OW-Ht         TROW-Width         TROW- Lengtl Cover %           TROW-Brush Defect ¾               Span Pro x.               I
                                                                                                                                                                                                                                                                                        Inside ROW
      T ree                                                                          No                 N
 Number 4         Tree Co mments                                                                        Prescriptio n C omm ents                                          Lat/Lo n           Proxim ity      Pol e Ow ner   Wire Type      TGR Date           Inspect or/ Date, Tim e
                  0.25 SPN. IFO FNC. PNT                                                                                                                                  38.413558/-122.2   Outside         PG& E          None                                   10/3/12 3:07 PM                mqmv
                  Crew                                                               Dt Cmplt           Act. Qty            Act. T ri m                 Act . C ir        Worked By          Wo rked Reason                 Wo rked Com men ts                Last Modified By / Date
                  LA              I                                                  11 / 9/ 12         1                   T opDirect i                 12               JM                                                                                  mqmv / 10/ 3/ 12



®        = T GR
                                                                                                                                           Total Records : 5
                                                                                                                                                                                                                                               -<<     = Brus h Cut


W =Warranty                                                                                                                                                                                                                                    X       = Remova l


 Printed 12/7/ 17                                                                                                          Confidential • Pacific Gas a nd Electric Company                                                                    IE)-    =Fac Prot

                                                                                                      Do not copy or distribute wit hout w ritten persmission of Pacific Gas and El ectri c Company
 VMD Location - Trees                                                                                                                                                                                                                            Page 1 of20




CONFIDENTIAL                                                                                                                                                                                                                                                             PGE-CPUC_00009913
                                                                         Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 3 of 21


 II
                Pacific Gas & Electric                                                                                     VMD Location - Trees                                                   Division NORTH BAY

                Vegetation Management                                                                                                                                                             Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l      nn,n?c 11 n<1·      ~~ n Rn ute   N u m ~ n 1I a l 9 1 o· I " " Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<> /I oc) G ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                 Circuit                   D ivisi on           X-Street              Directions                                   lnsp ot             Cust 1 Name I Phone

3683 ATLAS PEAK RD                                                        NAPA              NAPA                 PUEBLO 1104               NORTH BAY                                  5TH S P NWIO/ POLE#193 NXT RD@               1013/12             SAVINO PANTOVA 1707-483-3024
SSD             SSD RT #       ! Loe RT #   Map Type        Quad Map      Area              Group                Loe Lat/Lon               APN                  Removal Num                          Acct Type     IInspector      Inspection Co .     Cust 2 Name/ Phone

709             910            240          T homas G ui JJ-40            17-4                                   38.413562/-122 .248458                                                              Maintenanc e mqmv             Davey Reso urce CIRCLES RANCH 1707-224-6565
Alerts                                                                    Restrictio ns                         Tag Type                    Tag#                How Notified          U-Bld          Project#      Project Na me                       Cust3 Name / Pho ne
                                                                                                                                                                    NIA               No             99,671        PUEBLO 1104-1

  Environ
   mntl:
                VELB           I
                               HCP Area     MBZ-ID #       e1 0c          e1Oc Ac reage     SRA
                                                                                                                                                    Trans:
                                                                                                                                                                Stru ct1              Struct2        Length        Esmt                                Cust4 Name / Ph on e
                No             Bay Area                     No                                                     Yes
Loe Comments
                                                                                                                                                  TROW :
                                                                                                                                                                Slope%                Length         Width         Acres           App. Method         Ma int. Cycle          IWork Type
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS. MIKE SABOLSKI OWNER.
                Tree Type, Species          Est Qty         P rio rity    Trim Type         Height              DBH                         Clearance           Notification         Cycle           Owned By                      Work Request      T-Line
                Coast Live Oak              1               Rout ine      T ooD irecti      30                  55                          15                                       Routine         Private                       NPNB1011 477
                Tree A lerts                Tree Restrictions             VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect%                Span Prox.               I
                                                                                                                                                                                                                                                                              Inside ROW

   Tree                                                                   No                N
 Number 5       Tree Comm ents                                                              Prescription Co mm ents                                             Lat/Lon              Proxi mity      Pole Ow ner   Wi re Type      T GR Date         Inspector/ Date, Tim e
                .4 SP UNDRLNS ABV RD:5XSTM: PNT.                                                                                                                I                    Oulside         PG&E          None                                  10118/11 5:13 PM              VVJEG
                Crew                                                      Ot Cmpit          Act. Qty            Act. Trim                   Act . Ci r          Worked By            Wo rked Reaso n               Worked Comm e nts                 Last Modified By I Date
                LA             I                                          12117111          1                   TopDirecti                  15                  PF                                                                                   mqmv / 1013112
                Tree Type, Spec ies         Est Qty         Priority      Trim Type         Height              DBH                         Clea rance          Notification         Cycle           Owned By                      Work. Request     T-Line
                Coast Live Oak              1               No Trim       T ooDirect i      35                  24                          o                                        Routine     Private
                Tree A lerts                Tree Restrictio ns            VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect %               Span Prox.               I
                                                                                                                                                                                                                                                                              Inside ROW
   T ree                                                                  No                N
 Number 6       Tree Co mments                                                              Prescription Com m ents                                             Lat/Lo n             Proximity       Pole Ow ner   Wi re Type      TGR Date          Inspector/ Date, Time
                .5 SP UNDRLNS ABV RD:2XSTM:PNT.                                                                                                                 I                    Outside         PG&E          None                                  10118/1 1 5:13 PM             \/1/JEG
                Crew                                                      Dt Cmplt          Act. Qty            Act. T rim                  Act .Cir            WorKed By            Worked Reason                 Worked Comments                   Last Modified By / Date

                               I                                                                                                                                                                                                                     mqmv / 10/3/ 12
                Tree Type, Spec ies         Est Qty         Prio rity     Tri m Type        Height              DBH                         Cleara nce          Notif ication        c yc le         o wned By                     Wo rK Requ est    T•Line
                Coast Live Oak              1               Routine       T ooDirect i      25                  12                          o                                        Routine     Private                           NPNB1010555
                Tree Alerts                 Tree Restricti on s           VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover%            TROW-Brush Defect %               Spa n Prox .             I
                                                                                                                                                                                                                                                                              Inside ROW
   Tree                                                                   No                N
 Number 7       Tree Comments                                                               Prescription Comments                                               Lat/Lon              Proximity       Pole Owner    Wire Type       TG R Date         Inspector I Date, Time
                .4 SP UNDRLNS NXT FNC:SPRTS;FLG .                                                                                                               I                    Outside         PG&E          None                                  10/15/108:19AM            I   VVJEG
                Crew                                                      Ot Cmpit          Act. Qty            Act. Trim                   Act . Ctr           Worked By            Worked Reaso n                Wo rked Comm e nts                Last Modified By / Date
                LA             I                                          11 /21 /1 0       1                   T opDirecti                 15                  JM                                                                                   mqmv / 10/3112
                Tree Type, Species          Est Qty         Pri o rity    Trim Type         Height              DBH                         Cl ea rance         Notification         Cyc le          Owned By                      Wo rk Request     T-Line
                Black Oak                   1               Routine       T ooD irecti      28                  9                           12                  Ok                   Routine     Private                           NPNB1012335
                Tree Alerts                 Tree Restrictio ns            VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover%            TROW-Brush Defect %               Span Prox.               I
                                                                                                                                                                                                                                                                              Inside ROW
   Tree                                                                   No                N
 Number 8       Tree Co mments                                                              P rescri ptio n Comm ents                                           Lat/Lon              Proximity       Pote o wner   Wire Type       TGR Date          Inspector I Date, Time
                0.4 SP UNDRLNS NXT FNC;PAST SX OAKC.                                                                                                            38.41363/-122 24     Outside         PG&E          None                                    1013112 3:08 PM             mrimv     7
                Crew                                                      DtCmplt           Act. Qty            Act. Tri m                  Act. Cir            Worked By            Wo rked Reaso n               Wo rked Comm e nts                Last Modified By / Date
                LA             I                                          11 19/ 12         1                   T opDirecti                 12                  JM                                                                                   mqmv / 1013112



®        =TGR
                                                                                                                               Total Records: 5
                                                                                                                                                                                                                                       -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                                    X        = Removal


 Printed 12/ 7117                                                                                               Confidential - Pacific Gas and Electric Company                                                                       IE)-     =Fac Prot
                                                                                          Do not copy or distribute without written persmission of Pacific Gas and Electric Company
 VMD Location - Trees                                                                                                                                                                                                                   Page 2 of2 0




CONFIDENTIAL                                                                                                                                                                                                                                                      PGE-CPUC _ 00009914
                                                                   Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 4 of 21


 II
                Pacific Gas & Electric                                                                            VMD Location - Trees                                               Division NORTH BAY

                Vegetation Management                                                                                                                                                Circuit PUEBLO 1104 (0043291104)
  i

                D~1ic::inn ·N B · A.cct Tvoe · M· lnsoection ·AII · Circuit Name i=aual         nn,n?c 11 n<1·    ~~n Rnute     N um ~n1Ial 91 o· I "" Rn, ,t., Nurn i=ni 1::il ?<1n· ln so n::it<> /I oc) G ·<> ::it than or ~n, Ial to
Address                                                             City          County                Circuit                   Division            X-Street            Direction s                               lnsp ot           Cust 1 Name/ Phon e

3683 AT LAS PEAK RD                                                 NAPA             NAPA               PUEBLO 1104               NORTH BAY                               5TH SP NWIO/ POLE#193 NXT RD@             1013/ 12          SAVINO PANTOVA 1707-483-3024
SSD             SSD RT#       !Loe RT#    Map Type      Quad Map    Area             Group              Loe Lat/Lon               APN                 Removal Num                       Acct Type    IInspector     Inspection Co .   Cust 2 Name/ Phone

709             910           240         Thoma s Gui JJ-40         17-4                                38.413562/-1 22.2 48458                                                         Maintenanc e mqmv           Davey Resource CIRCLES RANCH 1707-224-6565
Alerts                                                              Restrictions                        Tag Type                   Tag#               How Notified        U-Bld         Project#     Project Name                     Cust3 Name/ Phone
                                                                                                                                                         NIA              No            99,671       PUEBLO 1104-1

  Environ
   mntl:
                VELB          I
                              HCP Area   MBZ-ID#       e10c         e1Oc Acreage     SRA
                                                                                                                                          Tran s:
                                                                                                                                                      Struct1             Struct2       Length       Esmt                             Cust4 Name/ Phone
                No            Bay Area                 No                                                 Yes
Loe Comments
                                                                                                                                         TROW:
                                                                                                                                                      Slope%              Length        Width        Acres          App. Method       Ma int. Cycle            IWork Type
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS. MIKE SABOLSKI OWNER.
                Tree Type, Species       Est Qty       Priority     Trim Type        Height             DBH                        Clearance         Notification        Cycle          Owned By                    Work Request      T-Line
                Coast Live Oak           1             Routine      TooDirecti       45                 40                         o                                     Routine        Private                     NPNB1010555
                Tree Alerts              Tree Restrictions          VELB             MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover%          TROW-Brush Defect %              Span Prox.               I
                                                                                                                                                                                                                                                               Inside ROW
   Tree                                                             No               N
 Number 9       Tree Comments                                                        Prescription Comments                                           Lat/Lon             Proximity      Pole Owner   Wire Type      TGR Date          Inspector/ Date, Time
                LRG 2XSTM .6 SP E/0/LNS NXT RD;SPRTS;FLG.                                                                                            I                   Oulside        PG&E         None                               10115110 8:19 AM              VVJEG
                Crew                                                Ot Cm pit        Act. Qty           Act. Trim                  Act.Cir           Worked By           Worked Reason               Worked Comments                  Last Modified By I Date
                LA            I                                     11 /21 / 10      1                  TopDirecti                 15                JM                                                                               rnqmv / 10/3/ 12
                Tree Type, Species       Est Qty       Priority     Trim Type        Height             DBH                        Clearance         Notification        Cycle          Owned By                    Work. Request     T-Line
                Coast Live Oak           1             Routin e     Rmv1-A+Trt       26                 6                          o                                     Routine     Private                        NPNB1011 477

   Tree
                Tree Alerts              Tree Restrictions          VELB             MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover %         TROW-Brush Defect %              Span Prox.               I
                                                                                                                                                                                                                                                               Inside ROW
                                                                    No               N
  Number
                Tree Comments                                                        Prescription Comments                                           Lat/Lon             Proximity      Pole Owner   Wire Type      TGR Date          Inspector/ Date, Time
    10
                .7 SP UNDRLNS IFO FNC ;PNT.                                                                                                          I                   Outside        PG&E         None                               10118/11 5:13 PM              \/1/JEG
                Crew                                                Dt Cmplt         Act. Qty           Act. Trim                  Act . Cir         WorKed By           Worked Reason               Worked Comments                  Last Modified By / Date
                LA            I                                     12/ 17/ 11       1                  Rmv 1-A+Trt                o                 PF                                                                               mqml/ / 10/3/ 12
                Tree Type, Species       Est Qty       Priority     Trim Type        Height             DBH                        Clearance         Notification        cycle          owned By                    WorK Request      T•Line
                Black Oak                1             Routine      TooDirecti       27                 12                         15                Ok                  Routine     Private                        NPNB1012335

   Tree
                Tree Alerts              Tree Restrictions          VELB             MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover%          TROW-Brush Defect %              Span Prox .              I
                                                                                                                                                                                                                                                               Inside ROW
                                                                    No               N
  Number
                Tree Comments                                                        Prescription Comments                                           Lat/Lon             Proximity      Pole Owner   Wire Type      TGR Date          Inspector/ Date, Time
    11
                SML 3XSTMI 0.7 SP UNDRLNS;SPRTS:FLG.                                                                                                 38.413957/-122.2    Outside        PG&E         None                                10/3112 3:10 PM              mqmv

                Crew                                                Ot Cm pit        Act. Qty           Act. Trim                  Act.Ctr           Worked By           Worked Reason               Worked Comments                  Last Modified By / Date
                LA            I                                     11 /9/ 12        1                  TopDirecti                 15                JM                                                                               mqriivi 10/3/ 12
                Tree Type, Species       Est Qty       Priority     Trim Type        Height             DBH                        Clearance         Notification        Cycle          Owned By                    Work Request      T-Line
                Coast Live Oak           2             Routine      T ooDirecti      27                 10                         12                Ok                  Routin e    Private                        NPNB1012335

   Tree
                Tree Alerts              Tree Restrictions          VELB             MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover %         TROW-Brush Defect %              Span Prox.               I
                                                                                                                                                                                                                                                               Inside ROW
                                                                    No               N
  Number
                Tree Comments                                                        Prescription Comments                                           Lat/Lon             Proximity      Pote owner   Wire Type      TGR Date          Inspector I Date, Time
      12
                0.8 SP UNDRLNS IFO FNC;PNT. 1 SMLL XfM                                                                                               38.413975/-1222     Outside        PG&E         None                                1013112 3:11 PM              mrimv

                Crew                                                DtCmplt          Act. Qty           Act. Trim                  Act.Cir           Worked By           Worked Reason               Worked Comments                  Last Modified By / Date
                LA            I                                     11 /9/ 12        2                  TopDirect i                12                JM                                                                               mqmv / 10/3112



®        =TGR
                                                                                                                      Total Records: 5
                                                                                                                                                                                                                       -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                     X = Remova l
 Printed 12/7/ 17                                                                                       Confidential - Pacific Gas a nd Electric Company                                                               IE:> =FacProt
                                                                                   Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                   Page 3 of20




CONFIDENTIAL                                                                                                                                                                                                                                    PGE-CPUC_00009915
                                                                                   Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 5 of 21


 II
                 Pacific Gas & Electric                                                                                               VMD Location - Trees                                                   Division NORTH BAY

                 Vegetation Management                                                                                                                                                                       Circuit PUEBLO 1104 (0043291104)
  i

                 D ~1ic:: inn ·NB · A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l              nn,n?c 11 n<1·       ~~ n Rn ute   N u m ~ n 1I a l 9 1 o· I " " Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<> /I oc) G ·<>::it t h an or ~ n , Ial to
Address                                                                    City             County                         Circuit                    Division             X-Street              Direction s                                  lnsp ot            Cust 1 Name I Phon e
3683 AT LAS PEAK RD                                                                 NAPA              NAPA                 PUEBLO 1104                NORTH BAY                                  5TH S P NWIO/ POLE#193 NXT RD@               1013/ 12           SAVINO PANTOVA 1 707-483-302'1
sso              SSO RT #        ! Loe RT #            Map Type      ,J Quad Map    Area              Gro up               Loe L at/Lon               APN                  Removal Num                          Acct Type     IInspector      Inspection Co.     Cust 2 Name/ Pho ne

709              910             240                   T homas G ui JJ-40           17-4                                   38.413562/-122 .248458                                                               Maintenanc e mqmv             Davey Reso urce CIRCLES RANCH/ 707-224-6565
Alerts                                                                              Restrictio ns                         Tag Type                     Tag#                How Notified          U-Bld          Project#      Project Name                       Cust 3 Name I Pho ne
                                                                                                                                                                               NIA               No             99,671        PUEBLO 1104-1

  Environ
   mntl:
                 VELB            I
                                 HCP Area              MBZ-I0 #      le1 0c         e1Oc Ac reage     SRA
                                                                                                                                                               Tran s:
                                                                                                                                                                           Stru ct1              Struct2        Length        Esmt                               Cust4 Name / Ph on e
                 No              Bay Area                             No                                                     Yes
Loe Comm ents
                                                                                                                                                             TROW:
                                                                                                                                                                           Slope%                Length         Width         Acres          App. Method         Ma int. Cycle           IWork Type
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS. MIKE SABOLSKI OWNER.
                 Tree Type, Species                    Est Qty       [Priority      Trim Type         Height              OBH                          Clearance           Notification         Cycle           Owned By                     Work Request       T-Line
                 Black Oak                             1              Rout ine      T ooD irecti      48                  30                           12                  Ok                   Routine         Countv                       NPNB1012335

   T ree
                 Tree A lerts                          Tree Restrictions            VELB              MWS                 MWS Num                      TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect%                Span Prox.               I
                                                                                                                                                                                                                                                                                         Inside ROW
                                                                                    No                N
  Numbe r
                 Tree Comm ents                                                                       Prescr ipt ion Co mm ents                                            Lat/Lon              Proxi mity      Pole Ow ner   Wi re Type     TGR Dat e          Inspector/ Date, Tim e
    13
                 2XTM- 0.85 SPN . UNDERPRUNE. PNT                                                                                                                          38.413975/-122.2     Oulside         PG&E          None                                   10/3/12 3:13 PM             ')"lmV
                 Crew                                                               Ot Cmpit          Act. Qty            Act. Trim                    Act . Ci r          Worked By            Wo rked Reaso n               Worked Comm ents                  Last Modified By I Date
                 LA              I                                   I              11 /9/ 12         1                   TopDirecti                   12                  JM                                                                                   tnqtnv--/ 10/3/ 12


Address                                                                             City              Cou nty              Circ uit                   Divisi on            X ~ Street            Direction s                                  lnsp ot            Cust 1 Name/ Phon e
3683 AT LAS PEAK RD                                                                 NAPA              NAPA                 PUEBLO 1104                NORTH BAY                                  5TH SP NW/O/ POLE#193 NXT RD@                2/20/ 14           SAVINO PANTOVA / 707-483-3024
sso              SSD RT #        ! Loe RT#             Map Type      ,JQuad Map     Area              Group                Loe Lat/Lon                A PN                 Remova l Num                         Acct Type     IInspector      In spection Co.    Cust 2 Name I Phon e

709              910             240                   T homas Gui JJ-4 0           17-4                                   38.413562/-1 22.248458                                                               Ma inten anc e tn1tu          Davey ResourCJ CIRCLES RANCH i 707-224-6565
Alerts                                                                              Restricti ons                         Tag Type                     Tag#                How Notified          U-Bld          Project#      Project Name                       Cu st3 Name / Phone
                 Notify First;       T raffic Issue;                                                                                                                           NIA                                            PUEBLO 1104-1
                                                                                                                                                                                                 No             114 ,889
  En viron       VELB            IHCP Area             MBZ·ID#       le1 0c         e10c Ac reage     SRA
                                                                                                                                                               Tra ns:
                                                                                                                                                                           Struct1               Struct2        Length        Esmt                               Cust4 Name I Ph on e
   m nt l:       No              Bay Area                             No                                                     Yes
Loe Comments
                                                                                                                                                             TROW:
                                                                                                                                                                           Slope%                Length         Width         Acres          App. Method         Maint. Cycle            IWork Type
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS. MIKE: SA0OLSKI OWNER.
                 Tree Type, Spec ies                   Est Qty       [Pri o rity    Trim Type         Height              OBH                          Cleara nce          Notificatio n        Cycle           Owned By                     Wo rk Request      T-Line
                 Black Oak                             1              Routine       T ooDirecti       55                  60                           o                                        Routine         Private                      NPNB1 009592
                 Tree Alerts                           Tree Restriction s           VELB              MWS                 MWS Num                      TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect %               Span Prox.               [In side ROW
   Tree                                                                             No                N
 Number 1        Tree Co mments                                                                       Prescript ion Comments                                               Lal/Lon              Proximity       Pole owner    Wire Type      TG R Date          Inspector I Date, Time
                 CLR 10FT SI DE. 5X NXT POLE.CLR BOTH SPNS                                                                                                                 I                    Outside         PG&E          None                                10/10/09 12:13 PM             fSBLu
                 Crew                                                               DtCmplt           Act. Qty            Act. Trim                    Act. Cir            Worked By            Worked Reason                 Worked Comm ents                  Last Modified By / Date
                 LA              I                                   I              12/3/09           1                   T opDirecli                  12                  MUSI                                                                                 m11u / 2/20/ 14




®        = TGR
                                                                                                                                          Total Records: 5
                                                                                                                                                                                                                                                 -<<     = Brush Cut


W =Warranty                                                                                                                                                                                                                                     X        = Remova l


 Printed 12/7/ 17                                                                                                         Confidential - Pacific Gas a nd Electric Company                                                                      IE)-     =Fac Prot
                                                                                                    Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                             Page 4 of2 0




CONFIDENTIAL                                                                                                                                                                                                                                                                 PGE-CPUC _ 00009916
                                                                         Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 6 of 21


 II
                Pacific Gas & Electric                                                                                     VMD Location - Trees                                                    Division NORTH BAY

                Vegetation Management                                                                                                                                                              Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l      nn,n?c 11 n<1·      ~~ n Rn ute    N u m ~ n 1I a l 9 1 o· I " " Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<> /I oc) G ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                 Circuit                    Division             X-Street              Directions                                   lnsp ot            Cust 1 Name/ Phone
3683 ATLAS PEAK RD                                                        NAPA              NAPA                 PUEBLO 1104                NORTH BAY                                  5TH S P NWIO/ POLE#193 NXT RD@               2120114            SAVINO PANTOVA 1707-483-3024
SSD             SSD RT #       ! Loe RT #   Map Type        Quad Map      Area              Gro up               Loe L at/Lon               APN                  Removal Num                          Acct Type     IInspector      Inspection Co.     Cust 2 Name/ Pho ne

709             910            240          T homas G ui JJ-40            17-4                                   38.413562/-122 .248458                                                               Maintenanc e m1tu             Davey Reso urce CIRCLES RANCH i 707-224-6565
Alerts                                                                    Restrictio ns                         Tag Type                     Tag#                How Notified          U-Bld          Project#      Project Name                       Cust3 Name / Pho ne
                                                                                                                                                                     NIA               No             114 ,889      PUEBLO 1104-1

  En viron
   mntl:
                VELB           I
                               HCP Area     MBZ-ID #       e1 0c          e1Oc Ac reage     SRA
                                                                                                                                                     Trans:
                                                                                                                                                                 Stru ct1              Struct2        Length        Esmt                               Cust4 Name / Ph on e
                No             Bay Area                     No                                                     Yes
Loe Comments
                                                                                                                                                   TROW :
                                                                                                                                                                 Slope%                Length         Width         Acres          App. Method         Ma int. Cycle            IWork Type
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS. MIKE SABOLSKI OWNER.
                Tree Type, Species          Est Qty         Prio rity     Trim Type         Height              DBH                          Clearance           Notification         Cycle           Owned By                     Work Request       T-Line
                Coast Live Oak              1               Rout ine      T ooD irecti      30                  10                           12                                       Routine         Countv                       NPNB101 2335
                Tree A lerts                Tree Restrictions             VELB              MWS                 MWS Num                      TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect%                Span Prox.                I
                                                                                                                                                                                                                                                                                Inside ROW
   Tree                                                                   No                N
 Number 2       Tree Comm ents                                                              Prescr ipt ion Co mm ents                                            Lat/Lon              Proxi mity      Pole Ow ner   Wi re Type     TGR Dat e          Inspector I Date, Tim e
                0.1 SPN: IN GROUP. PNT                                                                                                                           38.413587/-122.2     Oulside         PG&E          None                                   10/3/12 3:06 PM             mqmv

                Crew                                                      Ot Cmpit          Act. Qty            Act. Trim                    Act . Ci r          Worked By            Wo rked Reaso n               Worked Comm ents                  Last Modified By I Date
                LA             I                                          11 19/ 12         1                   TopDirecti                   12                  JM                                                                                   m1tu 12/20114
                Tree Type, Species          Est Qty         Priority      Trim Type         Height              DBH                          Clea rance          Notification         Cycle           Owned By                     Work. Request      T-Line
                Coast Live Oak              2               Routine       T ooDirecti       28                  5                            o                                        Routine     Private                          NPNB1010555
                Tree A lerts                Tree Restrictio ns            VELB              MWS                 MWS Num                      TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect %               Span Prox.                I
                                                                                                                                                                                                                                                                                Inside ROW
   T ree                                                                  No                N
 Number 3       Tree Co mments                                                              Prescr ipt ion Com m ents                                            Lat/Lo n             Proximity       Pole Ow ner   Wi re Type     TGR Date           Inspector/ Date, Time
                .1 & .2 SP UNDRLNS IFO FNC;FLG.                                                                                                                  I                    Outside         PG&E          None                                 10115/10 8:19 AM              \/1/JEG
                Crew                                                      Dt Cmplt          Act. Qty            Act. T rim                   Act .Cir            WorKed By            Worked Reason                 Worked Comments                   Last Modified By / Date
                LA             I                                          1 1/21 / 10       2                   TopDirecti                   15                  JM                                                                                   m1tu / 2/20/14
                Tree Type, Species          Est Qty         Prio rity     Tri m Type        Height              DBH                          Cleara nce          Notif ication        c yc le         o wned By                    Wo rK Requ est     T•Line
                Coast Live Oak              1               Routine       T ooDirect i      28                  13                           12                                       Routine     Private                          NPNB1012335
                Tree Alerts                 Tree Restricti on s           VELB              MWS                 MWS Num                      TROW-Ht             TROW-Width           TROW-Lengtl Cover%            TROW-Brush Defect %               Span Prox .               I
                                                                                                                                                                                                                                                                                Inside ROW
   Tree                                                                   No                N
 Nu mber 4      Tree Comments                                                               Prescription Comments                                                Lat/Lon              Proximity       Pole Owner    Wire Type      TG R Date          Inspector/ Date, Time
                0.25 SPN. IFO FNC. PNT                                                                                                                           38.413558/-122.2     Outside         PG&E          None                                   10/3/12 3:07 PM             mqmv
                Crew                                                      Ot Cmpit          Act. Qty            Act. Trim                    Act . Ctr           Worked By            Worked Reaso n                Wo rked Comm ents                 Last Modified By / Date
                LA             I                                          11 /9/ 12         1                   T opDirecti                  12                  JM                                                                                   m1tu / 2/20/14
                Tree Type, Species          Est Qty         Pri o rity    Trim Type         Height              DBH                          Cl ea rance         Notification         Cyc le          Owned By                     Wo rk Request      T-Line
                Coast Live Oak              1               Routine       T ooD irecti      30                  55                           15                                       Routine     Private                          NPNB1011477
                Tree Alerts                 Tree Restrictio ns            VELB              MWS                 MWS Num                      TROW-Ht             TROW-Width           TROW-Lengtl Cover%            TROW-Brush Defect %               Span Prox.                I
                                                                                                                                                                                                                                                                                Inside ROW
   Tree                                                                   No                N
 Number 5       Tree Co mments                                                              Prescri ptio n Comm ents                                             Lat/Lon              Proximity       Pote o wner   Wire Type      TGR Date           Inspector I Date, Time
                .4 SP UNDRLNS ABV RD;SXSTM;PNT.                                                                                                                  I                    Outside         PG&E          None                                 10/18/11 5: 13 PM           f 'V'/.J EG II
                Crew                                                      DtCmplt           Act. Qty            Act. Tri m                   Act. Cir            Worked By            Wo rked Reaso n               Wo rked Comm ents                 Last Modified By / Date
                LA             I                                          12117/ 11         1                   T opDirecti                  15                  PF                                                                                   m1tu 12/20/14



®        =TGR
                                                                                                                                Total Records: 5
                                                                                                                                                                                                                                       -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                                    X        = Remova l


 Printed 12/7117                                                                                                Confidential - Pacific Gas and Electric Company                                                                       IE)-     =Fac Prot
                                                                                          Do not copy or distribute without written persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                   Page 5 of2 0




CONFIDENTIAL                                                                                                                                                                                                                                                       PGE-CPUC _ 00009917
                                                                         Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 7 of 21


 II
                Pacific Gas & Electric                                                                                     VMD Location - Trees                                                   Division NORTH BAY

                Vegetation Management                                                                                                                                                             Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l      nn,n?c 11 n<1·      ~~ n Rn ute   N u m ~ n 1I a l 9 1 o· I " " Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<> /I oc) G ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                 Circuit                   D ivisi on           X-Street              Directions                                   lnsp ot             Cust 1 Name I Phone

3683 ATLAS PEAK RD                                                        NAPA              NAPA                 PUEBLO 1104               NORTH BAY                                  5TH S P NWIO/ POLE#193 NXT RD@               2120114             SAVINO PANTOVA 1707-483-3024
SSD             SSD RT #       ! Loe RT #   Map Type        Quad Map      Area              Group                Loe Lat/Lon               APN                  Removal Num                          Acct Type     IInspector      Inspection Co .     Cust 2 Name/ Phone

709             910            240          T homas G ui JJ-40            17-4                                   38.413562/-122 .248458                                                              Maintenanc e m1tu             Davey Reso urce CIRCLES RANCH 1707-224-6565
Alerts                                                                    Restrictio ns                         Tag Type                    Tag#                How Notified          U-Bld          Project#      Project Na me                       Cust3 Name / Pho ne
                                                                                                                                                                    NIA               No             114 ,889      PUEBLO 1104-1

  En viron
   mntl:
                VELB           I
                               HCP Area     MBZ-ID #       e1 0c          e1Oc Ac reage     SRA
                                                                                                                                                    Trans:
                                                                                                                                                                Stru ct1              Struct2        Length        Esmt                                Cust4 Name / Ph on e
                No             Bay Area                     No                                                     Yes
Loe Comments
                                                                                                                                                  TROW :
                                                                                                                                                                Slope%                Length         Width         Acres           App. Method         Ma int. Cycle           IWork Type
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS. MIKE SABOLSKI OWNER.
                Tree Type, Species          Est Qty         P rio rity    Trim Type         Height              DBH                         Clearance           Notification         Cycle           Owned By                      Work Request      T-Line
                Coast Live Oak              1               No Trim       T ooD irecti      35                  24                          a                                        Routine         Private
                Tree A lerts                Tree Restrictions             VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect%                Span Prox.                I
                                                                                                                                                                                                                                                                               Inside ROW

   Tree                                                                   No                N
 Number 6       Tree Comm ents                                                              Prescription Co mm ents                                             Lat/Lon              Proxi mity      Pole Ow ner   Wi re Type      T GR Date         Inspector I Date, Tim e
                .5 SP UNDRLNS ABV RD:2XSTM: PNT.                                                                                                                I                    Oulside         PG&E          None                                  10118/11 5:13 PM             WJEG
                Crew                                                      Ot Cmpit          Act. Qty            Act. Trim                   Act . Ci r          Worked By            Wo rked Reaso n               Worked Comm e nts                 Last Modified By I Date

                               I                                                                                                                                                                                                                     m1tu I 2/20114
                Tree Type, Spec ies         Est Qty         Priority      Trim Type         Height              DBH                         Clea rance          Notification         Cycle           Owned By                      Work. Request     T-Line
                Coast Live Oak              1               Routine       T ooDirecti       25                  12                          a                                        Routine     Private                           NPNB1010555
                Tree A lerts                Tree Restrictio ns            VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect %               Span Prox.                I
                                                                                                                                                                                                                                                                               Inside ROW
   T ree                                                                  No                N
 Number 7       Tree Co mments                                                              Prescription Com m ents                                             Lat/Lo n             Proximity       Pole Ow ner   Wi re Type      TGR Date          Inspector/ Date, Time
                .4 SP UNDRLNS NXT FNC:SPRTS;FLG .                                                                                                               I                    Outside         PG&E          None                                  10115/10 8:19 AM             WJEG
                Crew                                                      Dt Cmplt          Act. Qty            Act. T rim                  Act .Cir            WorKed By            Worked Reason                 Worked Comments                   Last Modified By / Date
                LA             I                                          1 1/21 110        1                   TopDirecti                  15                  JM                                                                                   m1tu 12/20/ 14
                Tree Type, Spec ies         Est Qty         Prio rity     Tri m Type        Height              DBH                         Cleara nce          Notif ication        c yc le         o wned By                     Wo rK Requ est    T•Line
                Black Oak                   1               Routine       T ooDirect i      28                  9                           12                                       Routine     Private                           NPNB1012335
                Tree Alerts                 Tree Restricti on s           VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover%            TROW-Brush Defect %               Spa n Prox .              I
                                                                                                                                                                                                                                                                               Inside ROW
   Tree                                                                   No                N
 Number8        Tree Comments                                                               Prescription Comments                                               Lat/Lon              Proximity       Pole Owner    Wire Type       TG R Date         Inspector/ Date, Time
                0.4 SP UNDRLNS NXT FNC;PAST 5X OAKC.                                                                                                            38.41363/-1 22.24    Outside         PG&E          None                                   10/3/12 3:08 PM             mqmv

                Crew                                                      Ot Cmpit          Act. Qty            Act. Trim                   Act . Ctr           Worked By            Worked Reaso n                Wo rked Comm e nts                Last Modified By / Date
                LA             I                                          11 /9/ 12         1                   T opDirecti                 12                  JM                                                                                   m1tu / 2/20/14
                Tree Type, Species          Est Qty         Pri o rity    Trim Type         Height              DBH                         Cl ea rance         Notification         Cyc le          Owned By                      Wo rk Request     T-Line
                Coast Live Oak              1               Routine       T ooD irecti      45                  40                          a                                        Routine     Private                           NPNB1010555
                Tree Alerts                 Tree Restrictio ns            VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover%            TROW-Brush Defect %               Span Prox.                I
                                                                                                                                                                                                                                                                               Inside ROW
   Tree                                                                   No                N
 Number 9       Tree Co mments                                                              P rescri ptio n Comm ents                                           Lat/Lon              Proximity       Pote o wner   Wire Type       TGR Date          Inspector I Date, Time
                LRG 2XSTM .6 SP E/0/LNS NXT RD:SPRTS;FLG.                                                                                                       I                    Outside         PG&E          None                                  10/15/10 819 AM              VI/JEG

                Crew                                                      DtCmplt           Act. Qty            Act. Tri m                  Act. Cir            Worked By            Wo rked Reaso n               Wo rked Comm e nts                Last Modified By / Date
                LA             I                                          11 121 110        1                   T opDirecti                 15                  JM                                                                                   m1tu 12/20/14



®        =TGR
                                                                                                                               Total Records: 5
                                                                                                                                                                                                                                       -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                                    X = Remova l
 Printed 1217117                                                                                                Confidential - Pacific Gas and Electric Company                                                                       IE:> =Fac Prot
                                                                                          Do not copy or distribute without written persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                   Page 6 of2 0




CONFIDENTIAL                                                                                                                                                                                                                                                      PGE-CPUC _ 00009918
                                                                         Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 8 of 21


 II
                Pacific Gas & Electric                                                                                    VMD Location - Trees                                                   Division NORTH BAY

                Vegetation Management                                                                                                                                                            Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l      nn,n?c 11 n<1·     ~~ n Rn ute   N u m ~ n 1I a l 9 1 o· I " " Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<> /I oc) G ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                Circuit                   D ivisi on           X-Street              Directions                                    lnsp ot            Cust 1 Name I Phone

3683 AT LAS PEAK RD                                                       NAPA              NAPA                PUEBLO 1104               NORTH BAY                                  5TH S P NWIO/ POLE#193 NXT RD@               2120114             SAVINO PANTOVA 1707-483-3024
SSD             SSD RT #       ! Loe RT #   Map Type        Quad Ma p     Area              Gro up              Loe Lat/Lon               APN                  Removal Num                          Acct Type     IInspector       Ins pection Co .   Cust 2 Name/ Pho ne

709             910            240          T homas G ui JJ-40            17-4                                  38.413562/-122 .248458                                                              Maintenanc e m1tu              Davey Reso urce CIRCLES RANCH 1707-224-6565
Alerts                                                                    Restrictio ns                        Tag Type                    Tag#                How Notified          U-Bld          Project#      Project Na me                       Cust3 Name / Pho ne
                                                                                                                                                                   NIA               No             114 ,889      PUEBLO 1104-1

  Environ
   mntl:
                VELB           I
                               HCP Area     MBZ-ID #       e1 0c          e1Oc Ac reage     SRA
                                                                                                                                                   Trans:
                                                                                                                                                               Stru ct1              Struct2        Length        Esmt                                Cust4 Name / Ph on e
                No             Bay Area                     No                                                   Yes
Loe Comments
                                                                                                                                                 TROW :
                                                                                                                                                               Slope%                Length         Width         Acres           App. Method         Ma int. Cycle            IWork Type
TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS, MIKE SABOLSKI OWNER.

                Tree Type, Species          Est Qty         P rio rity    Trim Type         Height             DBH                         Clearance           Notification         Cycle           Owned By                      Work Request        T-Line
                Coast Live Oak              1               Rout ine      R mv 1-A+Trt      26                 6                           o                                        Routine         Private                       NPNB1011 477

   T ree
                Tree A lerts                Tree Restrictions             VELB              MWS                MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect%                  Span Prox.               I
                                                                                                                                                                                                                                                                               Inside ROW
                                                                          No                N
  Numbe r
                Tree Comm ents                                                              Prescription Co mm ents                                            Lat/Lon              Proxi mity      Pole Ow ner   Wi re Type      T GR Dat e          Inspector/ Date, Tim e
    10
                .7 SP UNDRLNS IFO FNC;PNT.                                                                                                                     I                    Oulside         PG&E          None                                  10118/11 5:13 PM              VVJEG
                Crew                                                      Ot Cmpit          Act. Qty           Act. Trim                   Act . Ci r          Worked By            Wo rked Reaso n               Worked Comm ents                    Last Modified By I Date
                LA             I                                          12117111          1                  R mv1-A+Trt                 o                   PF                                                                                     m1tu I 2/20114
                Tree Type, Spec ies         Est Qty         Priority      Trim Type         Height             DBH                         Clea rance          Notification         Cycle           Owned By                      Work Request        T-Line
                Black Oak                   1               Routine       T ooDirecti       27                 12                          15                                       Routine     Private                           NPNB1012335

   T ree
                Tree A lerts                Tree Restrictio ns            VELB              MWS                MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover %           TROW-Brush Defect %                 Span Prox.               I
                                                                                                                                                                                                                                                                               Inside ROW
                                                                          No                N
  Numbe r
                Tree Co mments                                                              Prescription Com m ents                                            Lat/Lo n             Proximity       Pole Ow ner   Wi re Type      TGR Date            Inspector/ Date, Time
    11
                SML 3XSTMI 0.7 SP UNDRLNS;SPRTS;FLG.                                                                                                           38.413957/-122.2     Outside         PG&E          None                                   1013112 3:10 PM            ~
                Crew                                                      Dt Cmplt          Act. Qty           Act. T rim                  Act .Cir            WorKed By            Worked Reason                 Worked Comments                     Last Modified By / Date
                LA             I                                          1 1/9/ 12         1                  TopDirecti                  15                  JM                                                                                     m1tu I 2/20/14
                Tree Type, Spec ies         Est Qty         Prio rity     Tri m Type        Height             DBH                         Cleara nce          Notif ication        c yc le         o wned By                     Work. Requ est      T•Line
                Coast Live Oak              2               Routine       T ooDirect i      27                 10                          12                                       Routine     Private                           NPNB1012335

   Tree
                Tree Alerts                 Tree Restricti on s           VELB              MWS                MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover%            TROW-Brush Defect %                 Spa n Prox .             I
                                                                                                                                                                                                                                                                               Inside ROW
                                                                          No                N
  Nu mber
                Tree Comments                                                               Prescription Comments                                              Lat/Lon              Proximity       Pole Owner    Wire Type       TG R Date           Inspector/ Date, Time
     12
                0.8 SP UNDRLNS IFO FNC:PNT. 1 SMLL XTM                                                                                                         38.413975/-122.2     Outside         PG&E          None                                   10/3112 3:11 PM              mqmv

                Crew                                                      Dt Cmpit          Act. Qty           Act. Trim                   Act . Ctr           Worked By            Worked Reason                 Worked Comm ents                    Last Modified By / Date
                LA             I                                          11 /9/ 12         2                  T opDirecti                 12                  JM                                                                                     m1tu / 2/20/14
                Tree Type, Species          Est Qty         Pri ority     Trim Type         Height             DBH                         Cl ea rance         Notification         Cyc le          Owned By                      Wo rk Request       T•Line
                Black Oak                   1               Routine       T ooD irecti      48                 30                          12                                       Routine     Countv                            NPNB1012335

   T ree
                Tree Alerts                 Tree Restrictio ns            VELB              MWS                MWS Num                     TROW-Ht             TROW-Width           TROW-Lengtl Cover%            TROW-Brush Defect %                 Span Prox.               I
                                                                                                                                                                                                                                                                               Inside ROW
                                                                          No                N
  Number
                Tree Co mments                                                              Prescri ptio n Comm ents                                           Lat/Lon              Proximity       Pote o wner   Wire Type       TGR Date            Inspector I Date, Time
    13
                2XTM- 0.85 SPN . UNDERPRUNE. PNT                                                                                                               38.413975/-1222      Outside         PG&E          None                                   1013112 3:13 PM              mrimv

                Crew                                                      DtCmplt           Act. Qty           Act. Tri m                  Act. Cir            Worked By            Worked Reason                 Worked Comm ents                    Last Modified By / Date
                LA             I                                          11 19/ 12         1                  T opDirecti                 12                  JM                                                                                     m1tu / 2120/ 14



®        =TGR
                                                                                                                              Total Records: 5
                                                                                                                                                                                                                                      -<< =      Brush Cut


W        =Warranty                                                                                                                                                                                                                   X = Remova l
 Printed 1217117                                                                                               Confidential - Pacific Gas and Electric Company                                                                       IE:> =Fac Prot
                                                                                          Do not copy or distribute without written persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                  Page 7 of2 0




CONFIDENTIAL                                                                                                                                                                                                                                                     PGE-CPUC _ 00009919
                                                                                  Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 9 of 21


 II
                Pacific Gas & Electric                                                                                             VMD Location - Trees                                                            Division NORTH BAY

                Vegetation Management                                                                                                                                                                              Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l               nn,n?c 11 n<1·     ~~ n Rn ute   Num      ~ n 1I a l   9 1 o· I   " " Rn , ,t., N urn i= ni 1::i l   ?<1n·   ln so n::it<>   /I   oc)   G   ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                         Circuit                   D ivisi on                 X-Street                 Directions                                            lnsp ot             Cust 1 Name I Phone

3683 ATLAS PEAK RD                                                                 NAPA              NAPA                PUEBLO 1104               NORTH BAY                  WEST GATE DR             5TH S P NWIO/ POLE#193 NXT RD@                       215115              SABINO I 707-483-3034
sso             SSO RT #        ! Loe RT #           Map Type        Quad Ma p     Area              Gro up              Loe Lat/Lon               APN                        Removal Num                               Acct Type      IInspector           Ins pection Co .    Cust 2 Name/ Pho ne

709             910             240                  T homas G ui JJ-40            17-4                                  38.413562/-122 .248458                                                                         Maintenanc e e1hp                   Davey Reso urce SABINOl 707-483-3034                  7
Alerts                                                                             Restrictio ns                        Tag Type                    Tag#                      How Notified             U-Bld            Project#       Project Na me                            Cust3 Name / Pho ne
                Notify First;       Traffic Issue;                                                                                                                                NIA                                                  PUEBLO 1104-1
                                                                                                                                                                                                       No               123 ,163
  Environ
   mntl:
                VELB            I
                                HCP Area             MBZ-I0 #       e1 0c          e1Oc Ac reage     SRA
                                                                                                                                                            Tran s:
                                                                                                                                                                              Stru ct1                 Sl ruct2         Length         Esmt                                     Cust4 Name / Ph on e
                No              Bay Area                             No                                                     Yes
Loe Comments                                                                                                                                                                  Slope%                   Length           Width          Acres                App. Method         Ma int. Cycle            IWork Type
START SP@PL#t 97, END 1/S/NW@PL #198. SPN NXT/ABV RD. TT 48HR CALL FOR APPOI NTMENT. Pl CALL FIRST FOR GATE                                                TROW:
ACCESS. MIKl=SABOtsKI OWNER.
                Tree Type, Species                   Est Qty         P riority     Trim Type         Height              DBH                        Cleara nce               Notificati on            Cycle            o wned By                            Work Req uest      T-Line
                Black Oak                            1               R outine      TooDirecti        55                 60                          0                                                 Routine          Private                              NPNB1009592
                Tree Alerts                          Tree Restriction s            VELB              MWS                 MWS Num                    TROW-Ht                  TROW-Width               TROW- Lengtl Cover¾              TROW-Brush Defect ¾                     Spa n Prox.               IInside ROW
   T ree                                                                           No                N
 Number 1       Tree Co mments                                                                       Prescri ptio n Comments                                                 Lat/Lo n                 Proximity        Pole Owner      Wi re Type           TG R Date          Inspector/ Date, Tim e
                CLR 10FT SIDE. 5X NXT POLE.CLR BOTH SPNS                                                                                                                     I                        Outside          PG&E            None                                      10110109 12:13 PM              SBLU
                Crew                                                               Dt Cm pit         Act. Qty           Act. Trim                   Act . Ci r               Worked By                Wo rked Reason                   Wo rked Comm e nts                      Last Modified By I Date
                LA              I                                                  12/3/09           1                  TopDirecti                  12                       MUSI                                                                                              e1 hp I 2/5/ 15
                Tree Type, Species                   Est Qty         P riority     T rim Type        Height              DBH                        Clea rance               Notification             Cycle            owned By                             Work Req uest      T-Line
                Coast Live Oak                       1               R o uti ne    T ooDirecti       30                  10                         12                                                Routine          Countv                               NPNB101 2335
                Tree Ale rts                         Tree Restricti on s           VELB              MWS                 MWS Num                    TROW-HI                  TROW-Width               TROW-Lengtl Cover%               TR OW-Brus h Defect %                   Span Prox.                I
                                                                                                                                                                                                                                                                                                         In side ROW
   T ree                                                                           No                N
 Number 2       Tree Com me nts                                                                      Prescri ptio n Comm ents                                                Lat/Lon                  Proxim ity       Pole ow ner     Wire Type            T GR Date          Inspector/ Date, Time
                0.1 SPN; IN GROUP. PNT                                                                                                                                       38.4135871-1 22.2        O uts ide        PG&E            None                                         1013112 3:06 PM           r,=iiqiiiv
                Crew                                                               Dt Cmplt          Act. Qty           Act. Tri m                  Act. Cir                 Worked By                Worked Reason                    Wo rked Co mments                       Last Modified By / Date
                LA              I                                                  11 19/ 12         1                  T opDirecti                 12                       JM                                                                                                e1hp / 2/5/ 15
                Tree Type , Spec ies                 Est Qty         P rio rity    Tri m Type        Height              DBH                        Clearance                Notification             Cycl e           Owned By                             Wo rk Request      T- Une
                Coast Live Oak                       2               Rout ine      T ooDirect i      28                 5                           0                                                 Routine          P rivate                             NPNB1010555
                Tree Ale rts                         Tree Restrictio ns            VELB              MWS                 MWS Num                    TROW-HI                  TR OW-Width              TROW-Lengtl c over %             TROW-Brush Defect %                     span Prox.                llnslde ROW
      T ree                                                                        No                N
 Number 3       Tree Comments                                                                        Prescription Comments                                                   Lat/Lon                  Proxim ity       Pole Owner      Wire Type            TGR Date           Inspector/ Date, Ti me
                .1 & .2 SP UNDRLNS IFO FNC;FLG.                                                                                                                              I                        Outside          PG&E            None                                       10115110 8: 19 AM             VVJEG
                crew                                                               DtCmplt           Act. Qty           Act. Trim                   Act. Cir                 WorKed By                Worked Reaso n                   Worked c o mments                       Last Mod lfied By / Date
                LA              I                                                  11 121 / 10       2                  T opDirecti                 15                       JM                                                                                                e1 hp J 2/5/ 15
                Tree Type, Spec ies                  Est Qty         Priority      Tri m Type        Height              OBH                        Clearance                Notificat ion            Cycle            Owned By                             Wo rk Request      T-Li ne
                Coast Live Oak                       1               Ro utine      T ooDirect i      28                  13                         12                                                Routine          Private                              NPNB101 2335
                Tree Alerts                          Tree Restricti on s           VELB              MWS                 MWS Num                    TROW-Ht                  TROW-Width               TR OW-Lengtl Cover%              TR OW-Brush Defect ¾                    Span Prox .               llnside ROW
   T ree                                                                           No                N
 Number 4       Tree Co mment s                                                                      Prescription Comme nts                                                  Lal/Lon                  Proximity        Pol e Ow ner    Wire Type            TG R Date          Inspector I Date, Ti me
                0.25 SPN. IFO FNC. PNT                                                                                                                                       38.4135581-122.2         Outside          PG&E            None                                         10/3112 3:07 PM             mqmv

                crew                                                               DtCmpll           Act. Qty           Act. Trim                   Act . Ci r               Worked By                Worked Reason                    Wo rKed Commen ts                       Last Modified By / Date
                LA              I                                                  11 19/ 12         1                  T opDirecti                 12                       JM                                                                                                c1hp I 2/5115


®        =TGR
                                                                                                                                       Total Records: 5
                                                                                                                                                                                                                                                                -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                                                             X        = Remova l


 Printed 12/7117                                                                                                        Confidential - Pacific Gas and Electric Company                                                                                        IE:,>    =Fac Prot

                                                                                                   Do not copy or distribute without written persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                                            Page 8 of2 0




CONFIDENTIAL                                                                                                                                                                                                                                                                              PGE-CPUC _ 00009920
                                                                        Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 10 of 21


 II
                Pacific Gas & Electric                                                                                    VMD Location - Trees                                                             Division NORTH BAY

                Vegetation Management                                                                                                                                                                      Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l     nn,n?c 11 n<1·      ~~ n Rn ute    Num      ~ n 1I a l   9 1 o· I   " " Rn , ,t., N urn i= ni 1::i l   ?<1n·   ln so n::it<>   /I   oc)   G   ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                Circuit                    Division                   X-Street                 Directions                                            lnsp ot             Cust 1 Name I Phone
3683 ATLAS PEAK RD                                                       NAPA              NAPA                 PUEBLO 1104                NORTH BAY                  WEST GATE DR             5TH S P NWIO/ POLE#193 NXT RD@                       215115              SABINO I 707-483-3034
sso             SSO RT #       ! Loe RT #   Map Type        Quad Map     Area              Gro up               Loe L at/Lon               APN                        Removal Num                               Acct Type      IInspector           Inspection Co.      Cust 2 Name/ Pho ne

709             910            240          T homas G ui JJ-40           17-4                                   38.413562/-122 .248458                                                                          Maintenanc e e1hp                   Davey Reso urce SABI NO / 707-483-3034                1
Alerts                                                                   Restrictio ns                         Tag Type                     Tag#                      How Notified             U-Bld            Project#       Project Name                             Cust3 Name / Pho ne
                                                                                                                                                                          NIA                  No               123 ,163       PUEBLO 1104-1

  Environ
   mntl:
                VELB           I
                               HCP Area     MBZ-I0 #        e1 0c        e1Oc Ac reage     SRA
                                                                                                                                                     Tran s:
                                                                                                                                                                      Stru ct1                 Sl ruct2         Length         Esmt                                     Cust4 Name / Ph on e
                No             Bay Area                     No                                                     Yes
Loe Comments                                                                                                                                                          Slope%                   Length           Width          Acres                App. Method         Ma int. Cycle           IWork Type
START SP@PL#1 97, END 1/S/NW@PL #198. SPN NXT/ABV RD. TT 48HR CALL FOR APPOI NTMENT. Pl CALL FIRST FOR GATE                                        TROW:
ACCESS. MIKE SABOLSKI OWNER.
                Tree Type, Species          Est Qty         Priority     Trim Type         Height              DBH                          Clearance                Notificati on            Cycle            o wned By                            Work Req uest     T-Line
                Coast Live Oak              1               R outine     TooDirecti        30                  55                           15                                                Routine          Private                              NPNB1011 477
                Tree Alerts                 Tree Restriction s           VELB              MWS                 MWS Num                      TROW-Ht                  TROW-Width               TROW- Lengtl Cover¾              TROW-Brush Defect ¾                    Spa n Prox.               IInside ROW
   T ree                                                                 No                N
 Number 5       Tree Co mments                                                             Prescri ptio n Comments                                                   Lat/Lo n                 Proximity        Pole Owner      Wi re Type           TG R Date         Inspector/ Date, Tim e
                .4 SP UNDRLNS ABV RD;5XSTM;PNT.                                                                                                                      I                        Outside          PG&E            None                                       10/18/11 5: 13 PM              WJEG
                Crew                                                     Dt Cm pit         Act. Qty            Act. Trim                    A ct . Ci r              Worked By                Wo rked Reason                   Wo rked Comm ents                      Last Modified By I Date
                LA             I                                         12117/ 11         1                   TopDirecti                   15                       PF                                                                                               e1 hp / 2/5/ 15
                Tree Type, Species          Est Qty         Priority     T rim Type        Height              DBH                          Clearance                Notification             Cycle            owned By                             Work Req uest     T-Line
                Coast Live Oak              1               No T ri m    T ooDirecti       35                  24                           0                                                 Routine          Private
                Tree Alerts                 Tree Restricti on s          VELB              MWS                 MWS Num                      TROW-HI                  TROW-Width               TROW-Lengtl Cover%               TR OW-Brus h Defect %                  Span Prox .               I
                                                                                                                                                                                                                                                                                                In side ROW
      T ree                                                              No                N
 Number 6       Tree Com ments                                                             Prescri pt io n Comm ents                                                 Lat/Lon                  Proxim ity       Pole ow ner     Wire Type            TGR Dat e         Inspector/ Date, Time
                .5 SP UNDRLNS ABV RD;2XSTM;PNT.                                                                                                                      I                        O uts ide        PG&E            None                                       10/18/11 5:13 PM               WJEG
                Crew                                                     Dt Cmplt          Act. Qty            Act. Tri m                   Act. Cir                 Worked By                Worked Reason                    Wo rked Co mments                      Last Modified By / Date
                                                                                                                                                                                                                                                                                                     -

                               I                                                                                                                                                                                                                                      e1hp / 2/5/ 15
                Tree Type, Spec ies         Est Qty         Prio rity    Tri m Type        Height              DBH                          Clearance                Notification             Cycl e           Owned By                             Wo rk Request     T- Line
                Coast Live Oak              1               Routine      T ooDirect i      30                  17                           12                       Ok                       Routine          P rivate                             NPNB1014534
                Tree Ale rts                Tree Restrictio ns           VELB              MWS                 MWS Num                      TROW-HI                  TR OW-Width              TROW-Lengtl c over %             TROW-Brush Defect %                    span Prox.                llnslde ROW
      T ree                                                              No                N
 Number 7       Tree Comment s                                                             Prescription Comments                                                     Lat/Lon                  Proxim ity       Pole Owner      Wire Type            TGR Date          Inspector I Date, Ti me
                .4 SP RT/0 LNS IFO FNC; PNT+FLG                                                                                                                      I                        Outside          PG&E            None                                         2/5115 10:25 AM              e1hp
                crew                                                     DtCmplt           Act. Qty            Act. Trim                    Act. Cir                 WorKed By                Worked Reaso n                   Worked c o mment s                     Last Mod lfied By / Date
                LA             I                                         3119/15           1                   T opDirecti                  12                       AC                                                                                               e1 hp J 2/5/ 15
                Tree Type, Spec ies         Est Qty         Priority     Tri m Type        Height              OBH                          Clearance                Notificat ion            Cycle            Owned By                             Wo rk Request     T- Li ne
                B lack Oak                  1               Ro utine     T ooDirect i      28                  9                            12                                                Routine          Private                              NPNB101 2335
                Tree Alerts                 Tree Restricti on s          VELB              MWS                 MWS Num                      TROW-Ht                  TROW-Width               TR OW-Lengtl Cover%              TR OW-Brush Defect ¾                   Span Prox .               llnside ROW
   T ree                                                                 No                N
 Number 8       Tree Co mment s                                                            Prescr iption Comme nts                                                   Lal/Lon                  Proximity        Pol e Ow ner    Wire Type            TG R Date         Inspector I Date, Ti me
                0.4 SP UNDRLNS NXT FNC;PAST 5X OAKC.                                                                                                                 38.41363/-122.24         Outside          PG&E            None                                         10/3/12 3:08 PM              mqmv _

                crew                                                     DtCmpll           Act. Qty            Act. Trim                    Act . Ci r               Worked By                Worked Reason                    Wo rked Commen ts                      Last Modified By / Date
                LA             I                                         11 19/ 12         1                   T opDirecti                  12                       JM                                                                                               c1hp I 2/5115


®        =TGR
                                                                                                                               Total Records: 5
                                                                                                                                                                                                                                                        -<<     = Brush Cut


W =Warranty                                                                                                                                                                                                                                            X        = Removal


 Printed 12/ 7117                                                                                              Confidential - Pacific Gas and Electric Company                                                                                         IE:,>    =Fac Prot

                                                                                         Do not copy or distribute without written persmission of Pacific Gas and Electric Company
 VMD Location - Trees                                                                                                                                                                                                                                    Page 9 of2 0




CONFIDENTIAL                                                                                                                                                                                                                                                                      PGE-CPUC _ 00009921
                                                                          Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 11 of 21


 II
                Pacific Gas & Electric                                                                                     VMD Location - Trees                                                    Division NORTH BAY

                Vegetation Management                                                                                                                                                              Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l       nn,n?c 11 n<1·     ~~ n Rn ute    N u m ~ n 1I a l 9 1 o· I " " Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<> /I oc) G ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                 Circuit                    D ivisi on           X-Street              Directions                                    lnsp ot            Cust 1 Name/ Phone

3683 AT LAS PEAK RD                                                        NAPA              NAPA                PUEBLO 1104                NORTH BAY            WEST GATE DR          5TH S P NWIO/ POLE#193 NXT RD@               215115              SABINO I 707-483-3034
sso             SSO RT #        ! Loe RT #   Map Type         Quad Ma p    Area              Gro up              Loe Lat/Lon                APN                  Removal Num                          Acct Type      IInspector      Ins pection Co .   Cust 2 Name/ Pho ne

709             910             240          T homas G ui JJ-40            17-4                                  38.413562/-122 .248458                                                               Maintenanc e e1hp              Davey Reso urce SABINOl 707-483-3034
Alerts                                                                     Restrictio ns                        Tag Type                     Tag#                How Notified          U-Bld          Project#       Project Name                       Cust3 Name / Pho ne
                                                                                                                                                                     NIA               No             123 ,163       PUEBLO 1104-1

  Environ
   mntl:
                VELB            I
                                HCP Area     MBZ-I0 #        e1 0c         e1Oc Ac reage     SRA
                                                                                                                                                     Trans:
                                                                                                                                                                 Stru ct1              Sl ruct2       Length         Esmt                               Cust4 Name / Ph on e
                No              Bay Area                     No                                                     Yes
Loe Comments                                                                                                                                                     Slope%                Length         Width          Acres          App. Method         Ma int. Cycle            IWork Type
START SP@PL#1 97, END 1/S/NW@PL #198. SPN NXT/ABV RD. TT 48HR CALL FOR APPOI NTMENT. Pl CALL FIRST FOR GATE                                        TROW:
ACCESS. MIKE""SABO[SF(I OWNER.
                Tree Type, Species           Est Qty         P riority     Trim Type         Height              DBH                         Cleara nce          Notificati on        Cycle           o wned By                     Work Req uest       T-Line
                Coast Live Oak               1               Routine       TooDirecti        45                 40                           12                  Ok                   Routine         Private                       NPNB1014534
                T ree Alerts                 T ree Restriction s           VELB              MWS                 MWS Num                     T ROW-Ht            TROW-Width           TROW-Lengtl Cover¾             T ROW-Brush Defect ¾               Spa n Prox.              IInside ROW
   Tree                                                                    No                N
 Number 9       Tree Co mments                                                               Prescri ptio n Comments                                             Lat/Lo n             Proximity       Pole Owner     Wi re Type     TG R Date           Inspector/ Date, Tim e
                LRG 2XSTM .6 SP E/0/LNS NXT RD;SPR TS;FLG.                                   CLR SD&BLW                                                          I                    Outside         PG&E           None                                    2/5/15 10:26 AM             e1hp
                Crew                                                       Dt Cm pit         Act. Qty           Act. Trim                    Act . Ci r          Worked By            Wo rked Reason                 Wo rked Comm e nts                 Last Modified By I Date
                LA              I                                          3/19115           1                  TopDirecti                   12                  AC                                                                                     e1 hp I 215/ 15
                Tree Type, Species           Est Qty         P riority     Trim Type         Height              DBH                         Clea rance          Notification         Cycle           owned By                      Work Req uest       T- Line
                Coast Live Oak               1               Ro uti ne     R mv1-A+Trt       26                 6                            0                                        Routine         Private                       NPNB1011 477

   T ree
                T ree Ale rts                T ree Restricti on s          VELB              MWS                 MWS Num                     TROW-HI             TROW-Width           TROW-Lengtl Cover%             TR OW-Brus h Defect %              Span Prox.               I
                                                                                                                                                                                                                                                                                 In side ROW
                                                                           No                N
  Number
                Tree Com me nts                                                              Prescri ptio n Comm ents                                            Lat/Lon              Proxim ity      Pole ow ner    W ire Type     T GR Dat e          Inspector/ Date, Time
    10
                .7 SP UNDRLNS IFO FNC;PNT.                                                                                                                       I                    O uts ide       PG&E           None                                  10/18/11 5:13 PM             WJEG
                Crew                                                       Dt Cmplt          Act. Qty           Act. Tri m                   Act. Cir            Worked By            Worked Reason                  W o rked Co mments                 Last Modified By / Date
                LA              I                                          1211 7111         1                   R mv 1-A+Trt                0                   PF                                                                                     e1hp / 215115
                T ree Type , Spec ies        Est Qty         P rio rity    Tri m Type        Height              DBH                         Clearance           Notification         Cycl e          Owned By                      Wo rk Request       T- Line
                Black Oak                    1               Rout ine      T ooDirect i      27                  12                          15                                       Routine         P rivate                      NPNB1012335
                Tree Ale rts                 T ree Restrictio ns           VELB              MWS                 MWS Num                     TROW-HI             TR OW-Width          TROW-Lengtl c over %           TROW-Brush Defect %                span Prox.               llnslde ROW
   Tree                                                                    No                N
  Number
                T ree Comment s                                                              Prescription C omments                                              Lat/Lon              Proxim ity      Pole Owner     Wire Type      TGR Date            Inspector/ Date, Ti me
    11
                SML 3XSTMI 0.7 SP UNDRLNS:SPRTS:FLG.                                                                                                             38.4139571-122.2     Outside         PG&E           None                                    10/3112 3:10 PM           ~
                crew                                                       DtCmplt           Act. Qty           Act. Trim                    Act. Cir            WorKed By            Worked Reaso n                 Worked c o mment s                 Last Mod lfied By I Date
                LA              I                                          11 19/ 12         1                  T opDirecti                  15                  JM                                                                                     e1hp 12/5115
                T ree Type, Spec ies         Est Qty         Priority      Tri m Type        Height              OBH                         Clearance           Notificat ion        Cycle           Owned By                      Wo rk Request       T- Li ne
                Coast Live Oak               2               Ro utine      T ooDirect i      27                  10                          12                                       Routine         Private                       NPNB1012335
                Tree Alerts                  T ree Restricti on s          VELB              MWS                 MWS Num                     TROW-Ht             TROW-Width           TR OW-Lengtl Cover%            TR OW-Brush Defect ¾               Span Prox .              llnside ROW
   Tree                                                                    No                N
  Number
                T ree Co mment s                                                             Prescri ption Comme nts                                             Lal/Lon              Proximity       Pol e Ow ner   Wire Type      TG R Date           Inspector/ Date, Ti me
    12
                0.8 SP UNDRLNS IFO FNC;PNT. 1 SMLL XTM                                                                                                           38.4139751-122.2     Outside         PG&E           None                                    10/3112 3: 11 PM          ~
                crew                                                       DtCmpll           Act. Qty           Act. Trim                    Act . Ci r          Worked By            Worked Reason                  Wo rked Commen ts                  Last Modified By I Date
                LA              I                                          11 19/ 12         2                  T opDirecti                  12                  JM                                                                                     c1hp I 2/5115


®        =TGR
                                                                                                                                Total Records: 5
                                                                                                                                                                                                                                        -<<      = Brush Cut


W        =Warranty                                                                                                                                                                                                                     X         = Removal


 Printed 12/ 7117                                                                                               Confidential - Pacific Gas and Electric Company                                                                        IE:,>     =Fac Prot
                                                                                           Do not copy or distribute without written persmission of Pacific Gas and Electric Company
 VMD Location - Trees                                                                                                                                                                                                                     Page 10 of 20




CONFIDENTIAL                                                                                                                                                                                                                                                       PGE-CPUC _ 00009922
                                                                      Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 12 of 21


 II
                Pacific Gas & Electric                                                                                 VMD Location - Trees                                                   Division NORTH BAY

                Vegetation Management                                                                                                                                                         Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l   nn,n?c 11 n<1·     ~~ n Rn ute N u m ~ n 1I a l 9 1   o· I " "Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<>   /I   oc)   G   ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County             Circuit                    D ivisi on           X-Street           Directions                                           lnsp ot             Cust 1 Name I Phone

3683 AT LAS PEAK RD                                                    NAPA              NAPA                PUEBLO 1104                NORTH BAY            WEST GATE DR         5TH S P NWIO/ POLE#193 NXT RD@                    215115             SABINO I 707-483-3034
sso             SSO RT #      !Loe RT #    Map Type        Quad Map    Area              Group               Loe Lat/Lon                APN                  Removal Num                         Acct Type     IInspector           Inspection Co .    Cust 2 Name/ Phone

709             910           240          T homas G ui JJ-40          17-4                                  38.413562/-122.248458                                                               Maintenanc e e1hp                  Davey Resource SABINO I 707-483-3034
Alerts                                                                 Restrictio ns                        Tag Type                    Tag#                 How Notified         U-Bld          Project#      Project Na me                          Cust3 Name / Pho ne
                                                                                                                                                                NIA               No             123 ,163      PUEBLO 1104-1
  Environ
   mntl:
                VELB          IHCP Area    MBZ-I0 #       e1 0c        e1Oc Ac reage     SRA
                                                                                                                                                Tran s:
                                                                                                                                                             Stru ct1             Sl ruct2       Length        Esmt                                   Cust4 Name / Ph on e
                No            Bay Area                    No                                                   Yes
Loe Comments                                                                                                                                                 Slope%               Length         Width         Acres                App. Method       Ma int. Cycle            IWork Type
START SP@PL#1 97, END 1/S/NW@PL #198. SPN NXT/ABV RD. TT 48HR CALL FOR APPOI NTMENT. Pl CALL FIRST FOR GATE                                    TROW:
ACCESS. MIKE""SABO[SKI OWNER.
                Tree Type, Species         Est Qty         Priority    Trim Type         Height             DBH                         Clearance            Notificati on       Cycle           o wned By                          Work Req uest     T-Line
                Black Oak                  1              Routine      TooDirecti        48                 30                          12                                        Routine        Countv                             NPNB101 2335

   T ree
                Tree Alerts                Tree Restriction s          VELB              MWS                 MWS Num                    TROW-Ht              TROW-Width          TROW-Lengtl Cover¾            TROW-Brush Defect ¾                    Spa n Prox.              IInside ROW
                                                                       No                N
  Number        Tree Co mments                                                           Prescri ptio n Comments                                             Lat/Lo n             Proximity      Pole Owner    Wi re Type           TG R Date         Inspector/ Date, Tim e
    13
                2XTM- 0.85 SPN . UNDERPRUNE. PNT                                                                                                             38.4139751-122.2    Outside         PG&E          None                                         10/3/12 3:13 PM           mqmv
                Crew                                                   Dt Cm pit         Act. Qty           Act. Trim                   Act . Ci r           Worked By           Wo rked Reason                Worked Comm ents                       Last Modified By I Date
                LA            I                                        11 /9112          1                  TopDirecti                  12                   JM                                                                                       e1 hp / 215115
                Tree Type, Species         Est Qty         Priority    Trim Type         Height             DBH                         Clearance            Notification        Cycle           owned By                           Work Req uest     T-Line
                Coast Live Oak             1              Routi ne     TooDirecti        30                  14                         12                   Ok                   Routine        Private                            NPNB1014534

   T ree
                Tree Alerts                Tree Restricti on s         VELB              MWS                 MWS Num                    TROW-HI              TROW-Width          TROW-Lengtl Cover%            TR OW-Brush Defect %                   Span Prox.               I
                                                                                                                                                                                                                                                                               In side ROW
                                                                       No                N
  Number
                Tree Com ments                                                           Prescri ptio n Comm ents                                            Lat/Lon              Proximity      Pole ow ner   Wire Type            TGR Date          Inspector/ Date, Time
    14
                0.6 SP, UNDRLNS IFO FNC, 2X; PNT+FLG                                     CLRSD&BLW                                                          I                    Outs ide        PG&E          None                                         2/5115 10:25 AM           E1HP
                Crew                                                   Dt Cmplt          Act. Qty           Act. Tri m                  Act. Cir             Worked By           Worked Reason                 Worked Comments                        Last Modified By / Date
                LA            I                                        3/ 19/ 15         1                  TopDirecti                  12                   AC                                                                                       E1 HP / 2/5/15


Address                                                                City              County              Circutt                    D ivisi on           X-Street             Directions                                        lnsp ot            Cust 1 Name I Pho ne
3683 ATLAS PEAK RD                                                     NAPA              NAPA                PUEBLO 1104                NORTH BAY            WES TG ATE DR        5TH S P NWIO/ POLE#193 NXT RD @                   2123116            SABI NO I 707-483-3034
sso             ISSD RT #     I Loe RT #   I Map Type    ,J Quad Map   A rea             Group               Loe Lat/Lon                A PN                 Remova l Num                        IAcct Type    .I Inspector         Inspection Co .    Cust 2 Name I Phone

709             910           240          Th omas Gui JJ-40           17-4                                  38.413562/-122.248458                                                               Maintenance c7cp                   Davey Resou rce SABINO I 707-483-3034




®        =TGR                                                                                                              Total Records: 5
                                                                                                                                                                                                                                        -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                                     X        = Remova l


 Printed 12/7117                                                                                            Confidential - Pacific Gas and Electric Company                                                                            IE:,>    =Fac Prot
                                                                                       Do not copy or distribute wit hout written persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                    Page 11 of 20




CONFIDENTIAL                                                                                                                                                                                                                                                      PGE-CPUC _ 00009923
                                                                                 Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 13 of 21


 II
                  Pacific Gas & Electric                                                                                          VMD Location - Trees                                                 Division NORTH BAY

                  Vegetation Management                                                                                                                                                                Circuit PUEBLO 1104 (0043291104)
  i

                  D ~1ic:: inn ·NB · A.cct TvD e · M· lnsDec tion ·AII · Circuit Name i=aual                   nn,n?c 11 n<1·     ~~n Rnute     N um ~ n 1Ial 9 1 o· I " " Rn, ,t., Nurn i=ni 1::il ?<1n· ln sD n::it<> /I oc) G ·<>::it than or ~n, Ial to
Address                                                                  City          County                           Circuit                   Divisi on          X-Street             Direction s                                  lns p ot           Cust 1 Name/ Phon e

3683 ATLAS PEAK RD                                                                NAPA              NAPA                PUEBLO 1104               NORTH BAY          WESTGATE DR          5TH S P NWIO/ POLE#193 NXT RD@               2123/ 16           SABINO I 707-483-3034
SSD               SSD RT #        ! Loe RT#            Map Type       Quad Map    Area              Group               Loe Lat/Lon               APN                Removal Num                          Acct Type     IInspector     Inspection Co .    Cust 2 Name/ Phone

709               910             240                  Th oma s Gui JJ-40         17-4                                  38.413562/-1 22 .248458                                                           Maintenanc e c7cp            Davey Resource SABINOl 707-483-3034
Alerts                                                                            Restrictio ns                        Tag Type                    Tag#              How Notified         U-Bld           Project#      Project Name                      Cust 3 Name I Pho ne
                  Notify First;       Traffic Issue;                                                                                                                     NIA                                            PUEBLO 1104
                                                                                                                                                                                          No              135 ,976
  En viron
   mntl:
                  VELB            I
                                  HCP Area             MBZ-ID #       e1 0c       e1Oc Ac reage     SRA
                                                                                                                                                          Tran s:
                                                                                                                                                                     Struct1              Struct2         Len gth       Esmt                              Cust4 Name / Phone
                  No              Bay Area                            No                                                   Yes
Loe Comm ents                                                                                                                                                        Slope%               Length          Width         Acres          App. Method        Ma int. Cycle            IWork Type
PL#197 TO PL#1 98; END 1/S/NW@ PL#1 98; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                             TROW:
ACCESS; MIKE SABOLSKI OWNER.
A lerts                                                                           Restrictions                         Tag Type                    Tag#              How Notified         U-Bl d          Project#      Project Name                      Cust3 Name/ Phone
                                                                                                                                                                                          No              139 ,063      PUEBLO 11 04 CEMA

  Environ         VELB            I
                                  HCP Area             MBZ-ID #       e10c        e1Oc Acreage      SRA
                                                                                                                                                          Trans:
                                                                                                                                                                     Struct1              Struct2         Length        Esmt                              Cust4 Name/ Phone
      mntl:       No              Bay Area                            No                                                   Yes
Loe Comm ents                                                                                                                                                        Slope%               Length          Wid th        Acres          App. Method        Main!. Cycle             IWork Type
PL#197 TO PL#198; END 1/S/NW@PL #198; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTM ENT; Pl CALL FI RST FOR GATE                                             TROW:
ACCESS; MIKE SABOLSKI OWNER.
                  Tree Type, Species                   Est Qty        Priority    Trim Type         Height              DBH                        Clearance         Notification         Cycle           Owned By                     Work Request      T•Line
                  Black Oak                            1              Routin e    T ooDirecti       55                 60                          0                                      Routine     Priv ate                         NPNB1009592
                  Tree Alerts                          Tree Restrictions          VELB              MWS                MWS Num                     TROW-Ht           TROW-Width           TROW-Lengtl cover %           TROW-Brush Defect %              Span Prox.                I
                                                                                                                                                                                                                                                                                   Inside ROW
   Tree                                                                           No                N
 Number 1         Tree Comments                                                                     Prescription Comments                                            Lal/Lon              Proximity       Pole own er   Wire Type      TGR Date          Inspector I Date, Time
                  CLR 10FT SIDE. 5X NXT POLE.CLR BOTH SPNS                                                                                                           I                    Ou1side         PG&E          None                                 10/10/09 12:13 PM          ~
                  Crew                                                            Dt Cmplt          Act. Qty           Act. Trim                   Act.Cir           Worked By            Worked Reaso n                Wo rked Comments                 Last Mod ified By / Date
                  LA              I                                               12/3/09           1                  T opDirecti                 12                MUSI                                                                                c7cp / 2123/1 6
                  Tree Type , Spec ies                 Est Qty        Priority    Trim Type         Height              DBH                        Cl ea rance       Notificat ion        Cyc le          Owned By                     Work Request      T•Li ne
                  Coast Live Oak                       1              Routine     T ooDirecti       30                  10                         12                                     Routin e        Countv                       NPN8101 2335
                  Tree Alerts                          Tree Restrictions          VELB              MWS                 MWS Num                    TROW-Ht           TROW-Width           TROW-Lengtl Cover ¾           TROW-Brush Defect ¾              Span Pro x.               I
                                                                                                                                                                                                                                                                                   Inside ROW
   Tree                                                                           No                N
 Number 2         Tree Comments                                                                     Prescription Comments                                            Lal/Lon              Proximity       Pole Owner    Wire Type      TGR Date          Inspector I Date, Ti me
                  0.1 SPN; IN GROUP. PNT                                                                                                                             38. 41 3587/-122.2   Outside         PG&E          None                                    10/3/12 3:06 PM           mqmv

                  Crew                                                            otCmplt           Act. Qty           Act. T rim                  Act.Cir           Worked By            Worked Reason                 Worked Comments                  Last Modified By / Date
                  LA              I                                               11 /9/ 12         1                  T opDirecti                 12                JM                                                                                  c7cp / 2/23/1 6
                  Tree Type, Species                   Est Qty        Priority    Trim Type         Height              DBH                        Clearance         Notification         Cycle           Owned By                     Work Request      T-Line
                  Coast Live Oak                       1              No Trim     T ooDirecti       28                 5                                             lnventorv            Routin e        Private
                  Tree Alerts                          Tree Restriction s         VELB              MWS                 MWS Num                    TROW-Ht           TROW-Width           TROW-Lengtl Cover %           TROW-Bru sh Defect %             Span Pro x.               I
                                                                                                                                                                                                                                                                                   In side ROW
   Tree                                                                           No                N
 Number 3         Tree Comments                                                                     Prescri ption Co mm ents                                         Lal/Lon              Proxim ity      Pole Owner    Wire Type      TGR Date          Inspector/ Date, Tim e

                                                                                                                                                                                                                                                                                        ~
                  .1 SP UNDRLNS IFO FNC ;FLG.
                  C rew
                  LA              I
                                                                                  Dt Cm pit         Act. Qty           Act. Trim                   Act . Cir
                                                                                                                                                                     I
                                                                                                                                                                     Worked By
                                                                                                                                                                                          Outside
                                                                                                                                                                                          Worked Reason
                                                                                                                                                                                                          PG&E          None
                                                                                                                                                                                                                        Wo rked Comm e nts
                                                                                                                                                                                                                                                                2123/16 3:01 PM
                                                                                                                                                                                                                                                         Last Modified By / Date
                                                                                                                                                                                                                                                         c7cp I 2/23/1 6
                                                                                                                                                                                                                                                                                        -
®         = TGR
                                                                                                                                      Total Records: 5
                                                                                                                                                                                                                                          -<<     = Brush Cut


W         =Warranty                                                                                                                                                                                                                       X       = Remova l


 Printed 12/ 7/ 17                                                                                                     Confidential - Paci fic Gas a nd Electric Company                                                                  IE:,>   = Fa c Prot
                                                                                                  Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Locatio n - T rees                                                                                                                                                                                                                      Page 12 of 20




CONFIDENTIAL                                                                                                                                                                                                                                                          PGE-CPUC _ 00009924
                                                                     Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 14 of 21


 II
                 Pacific Gas & Electric                                                                               VMD Location - Trees                                                Division NORTH BAY

                 Vegetation Management                                                                                                                                                    Circuit PUEBLO 1104 (0043291104)
  i

                 D ~1ic:: inn ·N B · A.cct TvD e· M· lnsDec tion ·AII · Circuit Name i=aual        nn,n?c 11 n<1·     ~~n Rnute     N um ~ n 1Ial 9 1 o· I " " Rn, ,t., Nurn i=ni 1::il ?<1n· ln sD n::it<> /I oc) G ·<> ::it than or ~n, Ial to
Address                                                                 City          County                Circuit                   Divisi on          X-Street            Directions                                    lns p ot          Cust 1 Name I Phon e

3683 ATLAS PEAK RD                                                    NAPA              NAPA                PUEBLO 1104               NORTH BAY          WESTGATE DR         5TH S P NWIO/ POLE#193 NXT RD@                2123/ 16          SABINO I 707-483-3034              7
SSD              SSD RT #      ! Loe RT#   Map Type       Quad Map    Area              Group               Loe Lat/Lon               APN                Removal Num                         Acct Type     IInspector      Inspection Co .   Cust 2 Name/ Phone

709              910           240         Th omas Gui JJ-40          17-4                                  38.413562/-1 22.2 48458                                                          Maintenanc e c7cp             Davey Resource SABINOl 707-483-3034
Alerts                                                                Restrictio ns                        Tag Type                    Tag#              How Notified        U-Bld           Project#      Project Na me                     Cust3 Name/ Pho ne
                                                                                                                                                             NIA             No              135 ,976      PUEBLO 1104

  Environ
   mntl :
                 VELB          I
                               HCP Area    MBZ-ID #       e1 0c       e1Oc Ac reage     SRA
                                                                                                                                               Trans:
                                                                                                                                                         Struct1             Struct2         Len gth       Esmt                              Cust4 Name / Phone
                 No            Bay Area                   No                                                  Yes
Loe Comments                                                                                                                                             Slope%              Length          Width         Acres           App. Method       Ma int. Cycle             IWork Type
PL#197 TO PL#198; END 1/S/NW@ PL#198; SPN NXT/A BV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                  TROW:
ACCESS; MIKE SABOLSKI OWNER.
A lerts                                                               Restrictions                         Tag Type                    Tag #             How Notified        U-Bl d          Project#      Project Name                      Cust3 Name/ Phone

                                                                                                                                                                             No              139 ,063      PUEBLO 1104 CEMA

  Environ        VELB          I
                               HCP Area    MBZ-ID #       e10c        e1 Oc Acreage     SRA
                                                                                                                                               Trans:
                                                                                                                                                         Struct1             Struct2         Length        Esmt                              Cust4 Na me/ Phone
      mntl:      No            Bay Area                   No                                                  Yes
Loe Comm e nts                                                                                                                                           Slope%              Length          Wid th        Acres           App. Method       Main!. Cycle              IWork Type
PL#197 TO PL#198; END 1/S/NW@PL #198; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                   TROW:
ACCESS; MIKE SABOLSKI OWNER.
                 Tree Type, Species        Est Qty        Priority    Trim Type         Height              DBH                        Clearance         Notification        Cycle           Owned By                      Work Request      T•Line
                 C oast Live Oak           1              Routin e    T ooDirecti       28                  13                         12                                    Routine         Private                       NPNB1012335
                 Tree Alerts               Tree Restrictions          VELB              MWS                 MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl cover %           TROW-Brush Defect %               Span Prox.                I
                                                                                                                                                                                                                                                                       Inside ROW
   Tree                                                               No                N
 Number 4        Tree Comments                                                          Prescription Comments                                            Lal/Lon             Proximity       Pole own er   Wire Type       TGR Date          Inspector I Date, Time
                 0.25 SPN . IFO FNC. PNT                                                                                                                 38.413558/-122,2    Ou1side         PG&E          None                                   10/3/12 3:07 PM            ~
                 Crew                                                 Dt Cmplt          Act. Qty           Act. Trim                   Act.Cir           Worked By           Worked Reaso n                Wo rked Comments                  Last Mod ified By / Date
                 LA            I                                      11 /9/ 12         1                  T opDirecti                 12                JM                                                                                  c7cp / 2/23/1 6
                 Tree Type, Spec ies       Est Qty        Priority    Trim Type         Height              DBH                        Cl ea rance       Notificat ion       Cyc le          Owned By                      Work Request      T•Li ne
                 Coast Live Oak            1              Routine     T ooDirecti       30                 40                          15                Ok                  Routine         Private                       NPNB1015790
                 Tree Alerts               Tree Restrictions          VELB              MWS                MWS Num                     TROW-Ht           TROW-Width          TROW-Lengtl Cover¾            TROW-Brush Defect¾                Span Pro x.               I
                                                                                                                                                                                                                                                                       Inside ROW
   Tree                                                               No                N
 Number 5        Tree Comments                                                          Prescriptio n Comments                                           Lal/Lon             Proximity       Pole Owner    Wire Type       TGR Date          Inspector I Date, Ti me
                 0.4 SPN, 5XSTM, UNDR LNS, ABV RD; FLG                                                                                                   38.413657/-122.2    Outside         PG&E          None                                   2/23/16 2:58 PM            ~
                 Crew                                                 otCmplt           Act. Qty           Act. T rim                  Act.Cir           Worked By           Worked Reason                 Worked Comments                   Last Modified By / Date
                 LA            I                                      415/ 16           1                  T opDirecti                 15                NAVARRO                                                                             c7cp / 2/23/1 6
                 Tree Type, Species        Est Qty        Priority    Trim Type         Height              DBH                        Clearance         Notification        Cycle           Owned By                      Work Request      T· Line
                 Coast Live Oak            1              No Trim     T ooDirecti       35                 24                          0                                     Routine         Private
                 Tree Alerts               Tree Restriction s         VELB              MWS                 MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover %           TROW.Bru sh Defect %              Span Pro x.               I
                                                                                                                                                                                                                                                                       In side ROW
   Tree                                                               No                N
 Number 6        Tree Comments                                                          Prescri ption Co mm ents                                         Lal/Lon             Proxim ity      Pole Owner    Wire Type       TGR Date          Inspector I Date, Tim e
                 .5 SP UNDRLNS ABV RD;2XSTM;PNT.                                                                                                         I                   Outside         PG&E          None                                 10/18/11 5:13 PM             ~
                 C rew                                                Dt Cm pit         Act. Qty           Act. Trim                   Act . Cir         Worked By           Worked Reason                 Wo rked Comm e nts                Last Modified By / Date

                               I                                                                                                                                                                                                             c7cp / 2/23/1 6




®         =TGR
                                                                                                                          Total Records: 5
                                                                                                                                                                                                                              -<<     = Brush Cut


W         =Warranty                                                                                                                                                                                                           X       = Remova l


 Printed 12/ 7/ 17                                                                                         Confidential - Pacific Gas a nd Electric Company                                                                   IE:,>   =Fac Prot
                                                                                      Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                           Page 13 of 20




CONFIDENTIAL                                                                                                                                                                                                                                            PGE-CPUC _ 00009925
                                                                   Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 15 of 21


 II
                Pacific Gas & Electric                                                                             VMD Location - Trees                                                Division NORTH BAY

                Vegetation Management                                                                                                                                                  Circuit PUEBLO 1104 (0043291104)
  i

                D~1ic::inn ·N B · A.cct TvDe · M· lnsDection ·AII · Circuit Name i=aual          nn,n?c 11 n<1·    ~~n Rnute     N um ~n1Ial 91 o· I "" Rn, ,t., Nurn i=ni 1::il ?<1n· ln sD n::it<> /I oc) G ·<> ::it than or ~n, Ial to
Address                                                             City          County                 Circuit                   Division            X-Street            Direction s                                 lnsp ot           Cust 1 Name I Phon e

3683 ATLAS PEAK RD                                                  NAPA              NAPA               PUEBLO 1104               NORTH BAY           WESTGATE DR         5TH SP NWIO/ POLE#193 NXT RD@               2123/ 16          SABINO I 707-483-3034
SSD             SSD RT#       !Loe RT#    Map Type       Quad Map   Area              Group              Loe Lat/Lon               APN                 Removal Num                        Acct Type     IInspector     Inspection Co .   Cust 2 Name/ Phone

709             910           240         Thoma s Gui JJ-40         17-4                                 38.413562/-1 22.2 48458                                                          Maintenanc e c7cp            Davey Resource SABINOl 707-483-3034
Alerts                                                              Restrictions                         Tag Type                   Tag#               How Notified        U-Bld          Project#      Project Name                     Cust3 Name/ Phone
                                                                                                                                                          NIA              No             135 ,976      PUEBLO 1104

  Environ
   mntl :
                VELB          I
                              HCP Area    MBZ-ID#       e10c        e1Oc Acreage      SRA
                                                                                                                                            Tran s:
                                                                                                                                                       Struct1             Struct2        Length        Esmt                             Cust4 Name/ Phone
                No            Bay Area                  No                                                 Yes
Loe Comments                                                                                                                                           Slope%              Length         Width         Acres          App. Method       Ma int. Cycle            IWork Type
PL#197 TO PL#198; END 1/S/NW@ PL#198; SPN NXT/A BV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                               TROW:
ACCESS; MIKE SABOLSKI OWNER.
Alerts                                                              Restrictions                         Tag Type                   Tag #              How Notified        U-Bld          Project#      Project Name                     Cust3 Name/ Phone

                                                                                                                                                                           No             139 ,063      PUEBLO 1104 CEMA

  Environ       VELB          I
                              HCP Area    MBZ-ID#       e10c        e1 Oc Acreage     SRA
                                                                                                                                            Trans:
                                                                                                                                                       Struct1             Struct2        Length        Esmt                             Cust4 Na me/ Phone
      mntl:     No            Bay Area                  No                                                 Yes
Loe Comments                                                                                                                                           Slope%              Length         Width         Acres          App. Method       Main!. Cycle             IWork Type
PL#197 TO PL#198; END 1/S/NW@PL #198; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                TROW:
ACCESS, MIKE SABOLSKI OWNER.
                Tree Type, Species        Est Qty       Priority    Trim Type         Height             DBH                        Clearance         Notification        Cycle           Owned By                     Work Request      T•Line
                C oast Live Oak           1             Routin e    TooDirect i       30                 17                         12                                    Routine         Private                      NPNB1014534
                Tree Alerts               Tree Restrictions         VELB              MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl cover %           TROW-Brush Defect %              Span Prox.               I
                                                                                                                                                                                                                                                                  Inside ROW
   Tree                                                             No                N
 Number 7       Tree Comments                                                         Prescription Comments                                           Lal/Lon             Proximity       Pole own er   Wire Type      TGR Date          Inspector I Date, Time
                .4 SP RT/0 LNS IFO FNC; PNT +FLG                                                                                                      I                   Ou1side         PG&E          None                                  215/15 10:25 AM            fe1hp
                Crew                                                Dt Cmplt          Act. Qty           Act. Trim                  Act.Cir           Worked By           Worked Reason                 Worked Comments                  Last Modified By / Date
                LA            I                                     3/ 19/ 15         1                  TopDirecti                 12                AC                                                                                 c7cp I 2123/1 6
                Tree Type, Species        Est Qty       Priority    Trim Type         Height             DBH                        Clearance         Notification        Cycle           Owned By                     Work Request      T•Line
                Black Oak                 1             Routine     TooDirecti        28                 9                          12                                    Routine         Private                      NPNB1012335
                Tree Alerts               Tree Restrictions         VELB              MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover¾            TROW-Brush Defect ¾              Span Prox.               I
                                                                                                                                                                                                                                                                  Inside ROW
   Tree                                                             No                N
 Number 8       Tree Comments                                                         Prescription Comments                                           Lal/Lon             Proximity       Pole Owner    Wire Type      TGR Date          Inspector I Date, Time
                0.4 SP UNDRLNS NXT FNC;PAST 5X OAKC.                                                                                                  38.41363/-122.24    Outside         PG&E          None                                  10/3/12 3:08 PM           ~
                Crew                                                otCmplt           Act. Qty           Act. Trim                  Act.Cir           Worked By           Worked Reason                 Worked Comments                  Last Modified By / Date
                LA            I                                     11 19/ 12         1                  TopDirecti                 12                JM                                                                                 c 7cp / 2/2311 6
                Tree Type, Species        Est Qty       Priority    Trim Type         Height             DBH                        Clearance         Notification        Cycle           Owned By                     Work Request      T·Line
                Coast Live Oak            1             Routine     TooDirecti        45                 40                         12                                    Routine         Private                      NPNB1014534
                Tree Alerts               Tree Restrictions         VELB              MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover%            TROW.Brush Defect %              Span Prox.               I
                                                                                                                                                                                                                                                                  Inside ROW
   Tree                                                             No                N
 Number 9       Tree Comments                                                         Prescription Comments                                           Lal/Lon             Proxi mity      Pole Owner    Wire Type      TGR Date          Inspector I Date, Time
                LRG 2XSTM .6 SP E/0/LNS NXT RD;SPRTS;FLG.                             CLRSD&BLW                                                       I                   Outside         PG&E          None                                  215115 10:26 AM            e1hp
                Crew                                                Dt Cm pit         Act. Qty           Act. Trim                  Act . Cir         Worked By           Worked Reason                 Worked Comments                  Last Modified By/ Date
                LA            I                                     3 /19/ 15         1                  TopDirecti                 12                AC                                                                                 c7cp 1 2123/1 6




®        =TGR
                                                                                                                       Total Records: 5
                                                                                                                                                                                                                          -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                        X       = Remova l


 Printed 1217/ 17                                                                                        Confidential - Pacific Gas a nd Electric Company                                                                 IE:,>   =Fac Prot
                                                                                    Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                      Page 14 of 20




CONFIDENTIAL                                                                                                                                                                                                                                        PGE-CPUC _ 00009926
                                                                     Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 16 of 21


 II
                 Pacific Gas & Electric                                                                               VMD Location - Trees                                                 Division NORTH BAY

                 Vegetation Management                                                                                                                                                     Circuit PUEBLO 1104 (0043291104)
  i

                 D ~1ic:: inn ·N B · A.cct TvD e· M· lnsDec tion ·AII · Circuit Name i=aual        nn,n?c 11 n<1·     ~~n Rnute      N um ~ n 1Ial 9 1 o· I " " Rn, ,t., Nurn i=ni 1::il ?<1n· ln sD n::it<> /I oc) G ·<> ::it than or ~n, Ial to
Address                                                                 City          County                Circuit                    Divisi on          X-Street            Directions                                   lns p ot          Cust 1 Name I Phon e
3683 AT LAS PEAK RD                                                   NAPA              NAPA                PUEBLO 1104                NORTH BAY          WESTGATE DR         5TH S P NWIO/ POLE#193 NXT RD@               2123/ 16          SABINO I 707-483-3034
SSD              SSD RT #      ! Loe RT#   Map Type       Quad Map    Area              Group               Loe L at/Lon               APN                Removal Num                         Acct Type     IInspector     Inspection Co.    Cust 2 Name/ Phone

709              910           240         Th omas Gui JJ-40          17-4                                  38.413562/-1 22.2 48458                                                           Maintenanc e c7cp            Davey Resource SABINO l 707-483-3034
Alerts                                                                Restrictio ns                        Tag Type                     Tag#              How Notified        U-Bld           Project#      Project Name                    Cust3 Name/ Pho ne
                                                                                                                                                            NIA               No              135 ,976      PUEBLO 1104

  En viron
   mntl :
                 VELB          I
                               HCP Area    MBZ-ID #       e1 0c       e1Oc Ac reage     SRA
                                                                                                                                                Trans:
                                                                                                                                                          Struct1             Struct2         Len gth       Esmt                            Cust4 Name / Phone
                 No            Bay Area                   No                                                  Yes
Loe Comments                                                                                                                                              Slope%              Length          Width         Acres          App. Method      Ma int. Cycle             IWork Type
PL#197 TO PL#198; END 1/S/NW@ PL#198; SPN NXT/A BV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                   TROW:
ACCESS; MIKE SABOLSKI OWNER.
A lerts                                                               Restrictions                         Tag Type                     Tag #             How Notified        U-Bl d          Project#      Project Name                    Cust3 Name/ Phone
                                                                                                                                                                              No              139 ,063      PUEBLO 1104 CEMA

  Environ        VELB          I
                               HCP Area    MBZ-ID #       e10c        e1 Oc Acreage     SRA
                                                                                                                                                Trans:
                                                                                                                                                          Struct1             Struct2         Length        Esmt                            Cust4 Name/ Phone
      mntl:      No            Bay Area                   No                                                  Yes
Loe Comm ents                                                                                                                                             Slope%              Length          Wid th        Acres          App. Method      Main!. Cycle              IWork Type
PL#197 TO PL#198; END 1/S/NW@PL #198; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                    TROW:
ACCESS; MIKE SABOLSKI OWNER.
                 Tree Type, Species        Est Qty        Priority    Trim Type         Height              DBH                         Clearance         Notification        Cycle           Owned By                     Work Request     T•Line
                 C oast Live Oak           1              Routin e    T oo              26                 5                            10                Ok                  Routin e        Private                      NPNB1015790

   T ree
                 Tree Alerts               Tree Restrictions          VELB              MWS                MWS Num                      TROW-Ht           TROW-Width          TROW-Lengtl cover %           TROW-Brush Defect %             Span Prox.                I
                                                                                                                                                                                                                                                                      Inside ROW
                                                                      No                N
  Numbe r
                 Tree Comments                                                          Prescript ion Comments                                            Lal/Lon             Proximity       Pole own er   Wire Type      TGR Date         Inspector I Date, Time
    10
                 0.7 SPN, 2XSTM, UNDR LNS, IFO FNC; FLG                                 NO LEAVES                                                         38.414008/-122,2    Ou1side         PG&E          None                                  2123/16 3:06 PM             c7cp
                 Crew                                                 Dt Cmplt          Act. Qty           Act. Trim                    Act.Cir           Worked By           Worked Reaso n                Wo rked Comments                Last Modified By / Date
                 LA            I                                      4/5/16            3                  Top                          10                NAVARRO                                                                           c7cp / 2123/1 6
                 Tree Type, Species        Est Qty        Priority    Trim Type         Height              DBH                         Cl ea rance       Notificat ion       Cyc le          Owned By                     Work Request     T•Li ne
                 Black Oak                 1              Routine     T ooDirecti       27                  12                          15                                    Routine         Private                      NPN81012335

   Tree
                 Tree Alerts               Tree Restrictions          VELB              MWS                 MWS Num                     TROW-Ht           TROW-Width          TROW-Lengtl Cover¾            TROW-Brush Defect¾              Span Pro x.               I
                                                                                                                                                                                                                                                                      Inside ROW
                                                                      No                N
  Number
                 Tree Comments                                                          Prescript io n Comments                                           Lal/Lon             Proximity       Pole Owner    Wire Type      TGR Date         Inspector I Date, Ti me
    11
                 SML 3XSTM/ 0.7 SP UNDRLNS;SPR TS;FLG.                                                                                                    38.413957/-122.2    Outside         PG&E          None                                  10/3/12 3: 10 PM          ~
                 Crew                                                 otCmplt           Act. Qty           Act. T rim                   Act.Cir           Worked By           Worked Reason                 Worked Comments                 Last Modified By / Date
                 LA            I                                      11 /9/ 12         1                  T opDirecti                  15                JM                                                                                c7cp / 2/23/1 6
                 Tree Type, Species        Est Qty        Priority    Trim Ty pe        Height              DBH                         Clearance         Notification        Cycle           Owned By                     Work Request     T·Line
                 Coast Live Oak            2              Routine     T ooDirecti       27                  10                          12                                    Routine         Private                      NPNB1012335

   Tree
                 Tree Alerts               Tree Restriction s         VELB              MWS                 MWS Num                     TROW-Ht           TROW-Width          TROW-Lengtl Cover %           TROW.Bru sh Defect %            Span Pro x.               I
                                                                                                                                                                                                                                                                      Inside ROW
                                                                      No                N
  Nu mber
                 Tree Comments                                                          Prescri ption Co mm ents                                          Lal/Lon             Proxim ity      Pole Owner    Wire Type      TGR Date         Inspector I Date, Tim e
     12
                 0.8 SP UNDRLNS IFO FNC;PNT. 1 SMLL XTM                                                                                                   38.4139751-122.2    Outside         PG&E          None                                  10/3/12 3:11 PM            rnqrnv

                 Crew                                                 Dt Cm pit         Act. Qty           Act. Trim                    Act . Cir         Worked By           Worked Reason                 Wo rked Comm ents               Last Modified By / Date
                 LA            I                                      11 /9/ 12         2                  TopDirecti                   12                JM                                                                                c7cp / 2/23/1 6




®         =TGR
                                                                                                                           Total Records: 5
                                                                                                                                                                                                                              -<<     = Brush Cut


W         =Warranty                                                                                                                                                                                                           X       = Remova l


 Printed 12/ 7/ 17                                                                                         Confidential - Pacific Gas a nd Electric Company                                                                   IE:,>   =Fac Prot
                                                                                      Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                           Page 15 of 20




CONFIDENTIAL                                                                                                                                                                                                                                            PGE-CPUC _ 00009927
                                                                     Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 17 of 21


 II
                 Pacific Gas & Electric                                                                               VMD Location - Trees                                                Division NORTH BAY

                 Vegetation Management                                                                                                                                                    Circuit PUEBLO 1104 (0043291104)
  i

                 D ~1ic:: inn ·N B · A.cct TvD e· M· lnsDec tion ·AII · Circuit Name i=aual        nn,n?c 11 n<1·     ~~n Rnute     N um ~ n 1Ial 9 1 o· I " " Rn, ,t., Nurn i=ni 1::il ?<1n· ln sD n::it<> /I oc) G ·<> ::it than or ~n, Ial to
Address                                                                 City          County                Circuit                   Divisi on          X-Street            Directions                                   lns p ot          Cust 1 Name I Phon e

3683 ATLAS PEAK RD                                                    NAPA              NAPA                PUEBLO 1104               NORTH BAY          WESTGATE DR         5TH S P NWIO/ POLE#193 NXT RD@               2123/ 16          SABINO I 707-483-3034
SSD              SSD RT #      ! Loe RT#   Map Type       Quad Map    Area              Group               Loe Lat/Lon               APN                Removal Num                         Acct Type     IInspector     Inspection Co .   Cust 2 Name/ Phone

709              910           240         Th omas Gui JJ-40          17-4                                  38.413562/-1 22.2 48458                                                          Maintenanc e c7cp            Davey Resource SABINOl 707-483-3034
Alerts                                                                Restrictio ns                        Tag Type                    Tag#              How Notified        U-Bld           Project#      Project Name                     Cust3 Name/ Pho ne
                                                                                                                                                             NIA             No              135 ,976      PUEBLO 1104

  En viron
   mntl :
                 VELB          I
                               HCP Area    MBZ-ID #       e1 0c       e1Oc Ac reage     SRA
                                                                                                                                               Tran s:
                                                                                                                                                         Struct1             Struct2         Len gth       Esmt                             Cust4 Name / Phone
                 No            Bay Area                   No                                                   Yes
Loe Comments                                                                                                                                             Slope%              Length          Width         Acres          App. Method       Ma int. Cycle             IWork Type
PL#197 TO PL#198; END 1/S/NW@ PL#198; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                   TROW:
ACCESS; MIKESABOLSKI OWNER.
A lerts                                                               Restrictions                         Tag Type                    Tag #             How Notified        U-Bl d          Project#      Project Name                     Cust3 Name/ Phone

                                                                                                                                                                             No              139 ,063      PUEBLO 1104 CEMA

  Environ        VELB          I
                               HCP Area    MBZ-ID #       e10c        e1 Oc Acreage     SRA
                                                                                                                                               Trans:
                                                                                                                                                         Struct1             Struct2         Length        Esmt                             Cust4 Na me/ Phone
      mntl:      No            Bay Area                   No                                                   Yes
Loe Comm e nts                                                                                                                                           Slope%              Length          Wid th        Acres          App. Method       Main!. Cycle              IWork Type
PL#197 TO PL#198; END 1/S/NW@PL #198; SPN NXT/ABV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                   TROW:
ACCESS; MIKE SABOLSKI OWNER.
                 Tree Type, Species        Est Qty        Priority    Trim Type         Height              DBH                        Clearance         Notification        Cycle           Owned By                     Work Request      T•Line
                 Black Oak                 1              Routin e    T ooDirecti       48                 30                          12                                    Routin e        Countv                       NPNB1012335

   T ree
                 Tree Alerts               Tree Restrictions          VELB              MWS                MWS Num                     TROW-Ht           TROW-Width          TROW-Lengtl cover %           TROW-Brush Defect %              Span Prox.                I
                                                                                                                                                                                                                                                                      Inside ROW
                                                                      No                N
  Numbe r
                 Tree Comments                                                          Prescription Comments                                            Lal/Lon             Proximity       Pole own er   Wire Type      TGR Date          Inspector I Date, Time
    13
                 2XTM- 0.85 SPN . UNDERPRUNE. PNT                                                                                                        38.413975/-122.2    Ou1side         PG&E          None                                 10/3/12 3:13 PM             ~
                 Crew                                                 Dt Cmplt          Act. Qty           Act. Trim                   Act.Cir           Worked By           Worked Reaso n                Wo rked Comments                 Last Modified By / Date
                 LA            I                                      11 /9/ 12         1                  T opDirecti                 12                JM                                                                                 c7cp / 2123/1 6
                 Tree Type, Spec ies       Est Qty        Priority    Trim Type         Height              DBH                        Cl ea rance       Notificat ion       Cyc le          Owned By                     Work Request      T•Li ne
                 Coast Live Oak            1              Routine     T ooDirecti       30                  14                         12                                    Routine         Private                      NPNB1014534

   Tree
                 Tree Alerts               Tree Restrictions          VELB              MWS                 MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover¾            TROW-Brush Defect¾               Span Pro x.               I
                                                                                                                                                                                                                                                                      Inside ROW
                                                                      No                N
  Number
                 Tree Comments                                                          Prescriptio n Comments                                           Lal/Lon             Proximity       Pole Owner    Wire Type      TGR Date          Inspector I Date, Ti me
    14
                 0.6 SP, UNORLNS IFO FNC, 2X; PNT +FLG                                  CLRSD&BLW                                                        I                   Outside         PG&E          None                                 2/5/15 10:25 AM             ~
                 Crew                                                 otCmplt           Act. Qty           Act. T rim                  Act.Cir           Worked By           Worked Reason                 Worked Comments                  Last Modified By / Date
                 LA            I                                      3119/15           1                  T opDirecti                 12                AC                                                                                 c7cp I 2123/1 6
                 Tree Type, Species        Est Qty        Priority    Trim Type         Height              DBH                        Clearance         Notification        Cycle           Owned By                     Work Request      T·Line
                 Coast Live Oak            1              Routine     T ooDirecti       28                 5                           12                Ok                  Routine         Private                      NPNB1015790

   Tree
                 Tree Alerts               Tree Restriction s         VELB              MWS                 MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover %           TROW.Bru sh Defect %             Span Pro x.               I
                                                                                                                                                                                                                                                                      In side ROW
                                                                      No                N
  Nu mber
                 Tree Comments                                                          Prescri ption Co mm ents                                         Lal/Lon             Proxim ity      Pole Owner    Wire Type      TGR Date          Inspector I Date, Tim e
     15
                 0.2 SP, UNDRLNS, ABY RD, IFO FNC; FLG IFO TRE                                                                                           38.41363/-122.24    Outside         PG&E          None                                 2/23/16 2:59 PM              C7CP
                 C rew                                                Dt Cm pit         Act. Qty           Act. Trim                   Act . Cir         Worked By           Worked Reason                 Wo rked Comm e nts               Last Modified By / Date
                 LA            I                                      415/16            1                  TopDirecti                  12                NAVARRO                                                                            C7CP / 2/23/ 16




®         =TGR
                                                                                                                          Total Records: 5
                                                                                                                                                                                                                             -<<     = Brush Cut


W         =Warranty                                                                                                                                                                                                          X       = Remova l


 Printed 12/7/ 17                                                                                          Confidential - Pacific Gas a nd Electric Company                                                                  IE:,>   =FacProt
                                                                                      Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                           Page 16 of 20




CONFIDENTIAL                                                                                                                                                                                                                                          PGE-CPUC _ 00009928
                                                                                 Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 18 of 21


 II
                Pacific Gas & Electric                                                                                            VMD Location - Trees                                                            Division NORTH BAY

                Vegetation Management                                                                                                                                                                             Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l              nn,n?c 11 n<1·     ~~ n Rn ute   Num      ~ n 1I a l   9 1 o· I   " " Rn , ,t., N urn i= ni 1::i l   ?<1n·   ln so n::it<>   /I   oc)   G   ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                        Circuit                   D ivisi on                 X-Street                 Directions                                            lnsp ot             Cust 1 Name I Phone

3683 ATLAS PEAK RD                                                                NAPA              NAPA                PUEBLO 1104               NORTH BAY                  WEST GATE DR             5TH S P NWIO/ POLE#193 NXT RD@                       1113/1 7           SABINO I 707-483-3034
sso             SSO RT #        ! Loe RT #           Map Type        Quad Map     Area              Group               Loe Lat/Lon               APN                        Removal Num                               Acct Type      IInspector           Inspection Co .    Cust 2 Name/ Phone

709             910             240                  T homas G ui JJ-40           17-4                                  38.402998/-122 .242955 0 33-0 10 -056-000                                                      Maintenanc e a5I5                   Davey Reso urce SABINOl 707-483-3034
Alerts                                                                            Restrictio ns                        Tag Type                    Tag#                      How Notified             U-Bld            Project#       Project Na me                          Cust3 Name / Pho ne
                Notify First;       Traffic Issue;                                                                                                                               NIA                                                  PUEBLO 1104
                                                                                                                                                                                                      No               146,436
  En viron
   mntl:
                VELB            I
                                HCP Area             MBZ-I0 #       e1 0c         e1Oc Ac reage     SRA
                                                                                                                                                           Tran s:
                                                                                                                                                                             Stru ct1                 Sl ruct2         Length         Esmt                                   Cust4 Name / Ph on e
                No              Bay Area                            No                                                     Yes
Loe Comments                                                                                                                                                                 Slope%                   Length           Width          Acres                App. Method       Ma int. Cycle             IWork Type
PL#197 TO PL#198; END 1/S/NW@PL#1 98; SPN NXT/A BV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                               TROW:
ACCESS; MIKE SABOLSKI OWNER.
                Tree Type, Species                   Est Qty         Priority     Trim Type         Height              OBH                        Clearance                Notificati on            Cycle            o wned By                            Work Req uest     T-Line
                Black Oak                            1              R outine      TooDirecti        55                 60                          0                                                 Routine          Private                              NPN81009592
                Tree Alerts                          Tree Restriction s           VELB              MWS                 MWS Num                    TROW-Ht                  TROW-Width               TROW- Lengtl Cover¾              TROW-Brush Defect ¾                    Spa n Prox.               IInside ROW
   T ree                                                                          No                N
 Number 1       Tree Co mments                                                                      Prescri ptio n Comments                                                 Lat/Lo n                 Proximity        Pole Owner      Wi re Type           TG R Date         Inspector/ Date, Tim e
                CLR 10FT SIDE. 5X NXT POLE.CLR BOTH SPNS                                                                                                                    I                        Outside          PG&E            None                                      10/10/09 12:13 PM             SBLU
                Crew                                                              Dt Cm pit         Act. Qty           Act. Trim                   Act . Ci r               Worked By                Wo rked Reason                   Worked Comm ents                       Last Modified By I Date
                LA              I                                                 12/3/09           1                  TopDirecti                  12                       MUSI                                                                                             a5I5 / 1/ 13/ 17
                Tree Type, Species                   Est Qty         Priority     T rim Type        Height              OBH                        Clearance                Notification             Cycle            owned By                             Work Req uest     T-Line
                Coast Live Oak                       1              R o uti ne    T ooDirecti       30                 10                          12                                                Routine          Countv                               NPN8101 2335
                Tree Alerts                          Tree Restricti on s          VELB              MWS                 MWS Num                    TROW-HI                  TROW-Width               TROW-Lengtl Cover%               TR OW-Brus h Defect %                  Span Prox.                I
                                                                                                                                                                                                                                                                                                       In side ROW
      T ree                                                                       No                N
 Number 2       Tree Com ments                                                                      Prescri ptio n Comm ents                                                Lat/Lon                  Proximity        Pole ow ner     Wire Type            TGR Date          Inspector/ Date, Time
                0.1 SPN; IN GROUP. PNT                                                                                                                                      38.413587/-1 22.2        O uts ide        PG&E            None                                         1013/12 3:06 PM           ~
                Crew                                                              Dt Cmplt          Act. Qty           Act. Tri m                  Act. Cir                 Worked By                Worked Reason                    Worked Comments                        Last Modified By / Date
                LA              I                                                 11 /9/ 12         1                  T opDirecti                 12                       JM                                                                                               a5I5 / 1/ 13/ 17
                Tree Type, Spec ies                  Est Qty         Prio rity    Tri m Type        Height              DBH                        Clearance                Notification             Cycl e           Owned By                             Wo rk Request     T-Une
                Coast Live Oak                       1              No Trim       T ooDirect i      28                 5                                                                             Routine          P rivate
                Tree Ale rts                         Tree Restrictio ns           VELB              MWS                 MWS Num                    TROW-HI                  TR OW-Width              TROW-Lengtl c over %             TROW-Brush Defect %                    span Prox.                llnslde ROW
      T ree                                                                       No                N
 Number 3       Tree Comments                                                                       Prescription Comments                                                   Lat/Lon                  Proxim ity       Pole Owner      Wire Type            TGR Date          Inspector I Date, Ti me
                .1 SP UNDRLNS IFO FNC;FLG.                                                                                                                                  I                        Outside          PG&E            None                                         2123116 3:01 PM             c7cp

                crew                                                              DtCmplt           Act. Qty           Act. Trim                   Act. Cir                 WorKed By                Worked Reason                    Worked c omments                       Last Mod lfied By / Date
                LA              I                                                                                                                                                                                                                                            aSIS / 1/ 13/ 17
                Tree Type, Spec ies                  Est Qty         Priority     Tri m Type        Height              OBH                        Clearance                Notificat ion            Cycle            Owned By                             Wo rk Request     T- Li ne
                Coast Live Oak                       1              Ro utine      T ooDirect i      28                  13                         12                                                Routine          Private                              NPN81012335
                Tree Alerts                          Tree Restricti on s          VELB              MWS                 MWS Num                    TROW-Ht                  TROW-Width               TR OW-Lengtl Cover%              TR OW-Brush Defect ¾                   Span Prox .               llnside ROW
   T ree                                                                          No                N
 Number 4       Tree Co mment s                                                                     Prescription Comme nts                                                  Lal/Lon                  Proximity        Pol e Owner     Wire Type            TG R Date         Inspector/ Date, Ti me
                0.25 SPN. IFO FNC. PNT                                                                                                                                      38.413558/-122.2         Outside          PG&E            None                                         10/3/12 3:07 PM            mqmv

                crew                                                              DtCmpll           Act. Qty           Act. Trim                   Act . Ci r               Worked By                Worked Reason                    Wo rked Commen ts                      Last Modified By / Date
                LA              I                                                 11 /9/ 12         1                  T opDirecti                 12                       JM                                                                                               aSIS / 1/ 13/ 17


®        =TGR
                                                                                                                                      Total Records: 5
                                                                                                                                                                                                                                                               -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                                                            X        = Remova l


 Printed 12/7/17                                                                                                       Confidential - Pacific Gas and Electric Company                                                                                        IE:>     =Fac Prot
                                                                                                  Do not copy or distribute without written persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                                           Page 17 of 20




CONFIDENTIAL                                                                                                                                                                                                                                                                             PGE-CPUC _ 00009929
                                                                          Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 19 of 21


 II
                Pacific Gas & Electric                                                                                     VMD Location - Trees                                                   Division NORTH BAY

                Vegetation Management                                                                                                                                                             Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l       nn,n?c 11 n<1·     ~~ n Rn ute   N u m ~ n 1I a l 9 1 o· I " " Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<> /I oc) G ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                 Circuit                   D ivisi on           X-Street              Directions                                    lnsp ot            Cust 1 Name/ Phone

3683 ATLAS PEAK RD                                                         NAPA              NAPA                PUEBLO 1104               NORTH BAY            WEST GATE DR          5TH S P NWIO/ POLE#193 NXT RD@                1113/1 7           S ABINO I 707-483-3034
sso             SSO RT #        ! Loe RT #   Map Type         Quad Ma p    Area              Gro up              Loe Lat/Lon               APN                  Removal Num                          Acct Type      IInspector      Ins pection Co .   Cust 2 Name/ Pho ne

709             910             240          T homas G ui JJ-40            17-4                                  38.402998/-122 .242955 0 33-010 -056-000                                            Maintenanc e a5I5              Davey Reso urc e SABINOl 707-483-3034
Alerts                                                                     Restrictio ns                        Tag Type                    Tag#                How Notified          U-Bld          Project#       Project Name                       Cust 3 Name I Phone
                                                                                                                                                                    NIA               No             146,436        PUEBLO 1104

  Environ
   mntl:
                VELB            I
                                HCP Area     MBZ-I0 #        e1 0c         e1Oc Ac reage     SRA
                                                                                                                                                    Tran s:
                                                                                                                                                                Stru ct1              Sl ruct2       Length         Esmt                               Cust4 Name / Ph on e
                No              Bay Area                     No                                                     Yes
Loe Comments                                                                                                                                                    Slope%                Length         Width          Acres          App. Method         Ma int. Cycle             IWork Type
PL#197 TO PL#198; END 1/S/NW@PL#1 98; SPN NXT/A BV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                       TROW:
ACCESS; MIKE SABOLSKI OWNER.
                Tree Type, Species           Est Qty         P riority     Trim Type         Height              OBH                        Cleara nce          Notificati on        Cycle           o wned By                     Work Req uest       T-Line
                Coast Live Oak               1               Routine       TooDirecti        30                 40                          15                                       Routine         Private                       NPNB1015790
                T ree Alerts                 T ree Restriction s           VELB              MWS                 MWS Num                    T ROW-Ht            TROW-Width           TROW-Lengtl Cover¾             T ROW-Brush Defect ¾               Spa n Prox.               IInside ROW
   Tree                                                                    No                N
 Number 5       Tree Co mments                                                               Prescri ptio n Comments                                            Lat/Lo n             Proximity       Pole Owner     Wi re Type     TG R Date           Inspector/ Date, Tim e
                0.4 SPN, 5XSTM, UNDR LNS, ABV RO; FLG                                                                                                           38.4136571-122.2     Outside         PG&E           None                                    2/23116 2:58 PM              c7cp
                Crew                                                       Dt Cm pit         Act. Qty           Act. Trim                   Act . Ci r          Worked By            Wo rked Reason                 Wo rked Comm e nts                 Last Modified By I Date
                LA              I                                          4/5/16            1                  TopDirecti                  15                  NAVARRO                                                                                a5I5 / 1/ 13/ 17
                Tree Type, Species           Est Qty         P riority     Trim Type         Height              OBH                        Clea rance          Notification         Cycle           owned By                      Work Req uest       T- Line
                Coast Live Oak               1               No Tri m      T ooDirecti       35                 24                          0                                        Routine         Private
                T ree Ale rts                T ree Restricti on s          VELB              MWS                 MWS Num                    TROW-HI             TROW-Width           TROW-Lengtl Cover%             TR OW-Brus h Defect %              Span Prox.                I
                                                                                                                                                                                                                                                                                 In side ROW
      T ree                                                                No                N
 Number 6       Tree Com me nts                                                              Prescri ptio n Comm ents                                           Lat/Lon              Proxim ity      Pole ow ner    W ire Type     T GR Dat e          Inspector/ Date, Time
                .5 SP UNDRLNS ABV RD;2XSTM;PNT.                                                                                                                 I                    O uts ide       PG&E           None                                  10/18/11 5:13 PM              WJEG
                Crew                                                       Dt Cmplt          Act. Qty           Act. Tri m                  Act. Cir            Worked By            Worked Reason                  W o rked Co mments                 Last Modified By / Date

                                I                                                                                                                                                                                                                      a5i57 1/ 13/ 17
                T ree Type , Spec ies        Est Qty         P rio rity    Tri m Type        Height              DBH                        Clearance           Notification         Cycl e          Owned By                      Wo rk Request       T- Line
                Coast Live Oak               1               Rout ine      T ooDirect i      30                  17                         12                                       Routine         P rivate                      NPNB1014534
                Tree Ale rts                 T ree Restrictio ns           VELB              MWS                 MWS Num                    TROW-HI             TR OW-Width          TROW-Lengtl c over %           TROW-Brush Defect %                span Prox.                llnslde ROW
      T ree                                                                No                N
 Number 7       T ree Comment s                                                              Prescription C omments                                             Lat/Lon              Proxim ity      Pole Owner     Wire Type      TGR Date            Inspector I Date, Ti me
                .4 SP RT/0 LNS IFO FNC; PNT+FLG                                                                                                                 I                    Outside         PG&E           None                                    215115 10:25 AM              e1hp
                crew                                                       DtCmplt           Act. Qty           Act. Trim                   Act. Cir            WorKed By            Worked Reaso n                 Worked c o mment s                 Last Mod lfied By / Date
                LA              I                                          3 /19/ 15         1                  T opDirecti                 12                  AC                                                                                     a5I5 / 1/ 13/ 17
                T ree Type, Spec ies         Est Qty         Priority      Tri m Type        Height              OBH                        Clearance           Notificat ion        Cycle           Owned By                      Wo rk Request       T- Li ne
                Black Oak                    1               Ro utine      T ooDirect i      28                 9                           12                                       Routine         Private                       NPNB101 2335
                Tree Alerts                  T ree Restricti on s          VELB              MWS                 MWS Num                    TROW-Ht             TROW-Width           TR OW-Leng! [ Cover%           TR OW-Brush Defect ¾               Span Prox .               llnside ROW
   T ree                                                                   No                N
 Number 8       T ree Co mment s                                                             Prescription Comme nts                                             Lal/Lon              Proximity       Pol e Ow ner   Wire Type      TG R Date           Inspector I Date, Ti me
                0.4 SP UNDRLNS NXT FNC;PAST 5X OAKC.                                                                                                            38.41363/-1 22.24    Outside         PG&E           None                                    10/3/12 3:08 PM             mqmv

                crew                                                       DtCmpll           Act. Qty           Act. Trim                   Act . Ci r          Worked By            Worked Reason                  Wo rked Commen ts                  Last Modified By / Date
                LA              I                                          11 /9/ 12         1                  T opDirecti                 12                  JM                                                                                     a5I5 / 1/13/ 17


®        =TGR
                                                                                                                               Total Records: 5
                                                                                                                                                                                                                                       -<<      = Brush Cut


W        =Warranty                                                                                                                                                                                                                    X         = Remova l


 Printed 12/7/ 17                                                                                               Confidential - Pacific Gas and Electric Company                                                                       IE:,>     =Fac Prot
                                                                                           Do not copy or distribute without written persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                    Page 18 of 20




CONFIDENTIAL                                                                                                                                                                                                                                                      PGE-CPUC _ 00009930
                                                                        Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 20 of 21


 II
                Pacific Gas & Electric                                                                                    VMD Location - Trees                                                    Division NORTH BAY

                Vegetation Management                                                                                                                                                             Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·NB· A.cct T voe · M· ln soect io n ·A II · Circu it Na m e i= aua l     nn,n?c 11 n<1·      ~~ n Rn ute    N u m ~ n 1I a l 9 1 o· I " " Rn , ,t., N urn i= ni 1::i l ?<1n· ln so n::it<> /I oc) G ·<>::it t h an or ~ n , Ial to
Address                                                                  City             County                Circuit                    Divisi on            X-Street              Directions                                   lnsp ot            Cust 1 Name/ Phone
3683 AT LAS PEAK RD                                                      NAPA              NAPA                 PUEBLO 1104                NORTH BAY            WEST GATE DR          5TH S P NWIO/ POLE#193 NXT RD@               1113/1 7           SABINO I 707-483-3034
sso             SSO RT #       ! Loe RT #   Map Type        Quad Map     Area              Gro u p              Loe L at/Lon               APN                  Removal Num                          Acct Type      IInspector     Inspection Co .    Cu st 2 Name/ Pho ne

709             910            240          T homas G ui JJ-40           17-4                                   38.402998/-122 .242955 0 33-010 -056-000                                             Maintenanc e a5I5             Davey Reso urce SABINOl 707-483-3034
Alerts                                                                   Restrictio ns                         Tag Type                     Tag#                How Notified          U-Bld          Project#       Project Name                     Cust3 Name / Pho ne
                                                                                                                                                                    NIA               No             146,436        PUEBLO 1104

  Environ
   mntl:
                VELB           I
                               HCP Area     MBZ-I0 #        e1 0c        e1Oc Ac reage     SRA
                                                                                                                                                     Trans:
                                                                                                                                                                Stru ct1              Sl ruct2       Length         Esmt                             Cust4 Name / Ph on e
                No             Bay Area                     No                                                     Yes
Loe Comments                                                                                                                                                    Slope%                Length         Width          Acres          App. Method       Ma int. Cycle            IWork Type
PL#197 TO PL#198; END 1/S/NW@PL#1 98; SPN NXT/A BV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                                        TROW:
ACCESS; MIKE SABOLSKI OWNER.
                Tree Type, Species          Est Qty         Priority     Trim Type         Height              OBH                          Clearance           Notificati on        Cycle           o wned By                     Work Req uest     T-Line
                Coast Live Oak              1               Routine      TooDirecti        45                  40                           12                                       Routine         Private                       NPNB1014534
                Tree A lerts                Tree Restriction s           VELB              MWS                 MWS Num                      T ROW-Ht            TROW-Width           TROW-Lengtl Cover¾             T ROW-Brush Defect ¾             Spa n Prox.              IInside ROW
   Tree                                                                  No                N
 Number 9       Tree Co mments                                                             Prescri ptio n Com ments                                             Lat/Lo n             Proximity       Pole Owner     Wi re Type     TG R Date         Inspector/ Date, Tim e
                LRG 2XSTM .6 SP E/0/LNS NXT RD;SPR TS;FLG.                                 CLR SD&BLW                                                           I                    Outside         PG&E           None                                 2/5/15 10:26 AM                e1hp
                Crew                                                     Dt Cm pit         Act. Qty            Act. Trim                    A ct . Ci r         Worked By            Wo rked Reason                 Wo rked Comm ents                Last Mo dified By I Date
                LA             I                                         3/19/ 15          1                   TopDirecti                   12                  AC                                                                                   a5I5 / 1/ 13/ 17
                Tree Type, Species          Est Qty         Prio rity    Trim Type         Height              OBH                          Clearance           Notification         Cycle           owned By                      Work Req uest     T-Line
                Coast Live Oak              1               Ro uti ne    T oo              26                  5                            10                                       Routine         Private                       NPNB1015790

   T ree
                Tree A lerts                Tree Restricti on s          VELB              MWS                 MWS Num                      TROW-HI             TROW-Width           TROW-Lengtl Cover%             TR OW-Brus h Defect %            Span Prox.               I
                                                                                                                                                                                                                                                                              In s ide ROW
                                                                         No                N
  Number
                Tree Com ments                                                             Prescri pt io n Comm ents                                            Lat/Lon              Proxim ity      Pole ow ner    Wire Type      TGR Dat e         Inspector/ Date, Time
    10
                0.7 SPN, 2XSTM, UNDR LNS, IFD FNC; FLG                                     NO LEAVES                                                            38.414008/-1 22.2    O uts ide       PG&E           None                                 2/23/16 3:06 PM                ~
                Crew                                                     Dt Cmplt          Act. Qty            Act. Tri m                   Act. Cir            Worked By            Worked Reason                  Wo rked Co mments                Last Modified By / Date
                LA             I                                         4/5/ 16           3                   T op                         10                  NAVARRO                                                                              a5I5 / 1/ 13/ 17
                Tree Type, Species          Est Qty         Prio rity    Tri m Type        Height              DBH                          Clearance           Notification         Cycl e          Owned By                      Wo rk Request     T- Une
                Black Oak                   1               Rout ine     T ooDirect i      27                  12                           15                                       Routine         P rivate                      NPNB101 2335
                Tree Ale rts                Tree Restrictio ns           VELB              MWS                 MWS Num                      TROW-HI             TR OW-Width          TROW-Lengtl c over %           TROW-Brush Defect %              span Prox.               llnslde ROW
   Tree                                                                  No                N
  Number
                Tree Comment s                                                             Prescription Comments                                                Lat/Lon              Proxim ity      Pole Owner     Wire Type      TGR Date          Inspector/ Date, Ti me
    11
                SML 3XSTMI 0.7 SP UNORLNS;SPRTS;FLG.                                                                                                            38.4139571-122.2     Outside         PG&E           None                                 10/3112 3: 10 PM               mqrnv

                                                                                                                                            Act. Cir            WorKed By
                                                                                                                                                                                                                                                                                    -
                crew                                                     DtCmplt           Act. Qty            Act. Trim                                                             Worked Reaso n                 Worked c o mment s               Last Mod lfied By / Date
                LA             I                                         11 /9/ 12         1                   T opDirecti                  15                  JM                                                                                   a5I5 / 1/ 13/ 17
                Tree Type, Species          Est Qty         Priority     Tri m Type        Height              OBH                          Clearance           Notificat ion        Cycle           Owned By                      Wo rk Request     T- Li ne
                Coast Live Oak              2               Ro utine     T ooDirect i      27                   10                          12                                       Routine         Private                       NPNB1012335
                Tree Alerts                 Tree Restricti on s          VELB              MWS                 MWS Num                      TROW-Ht             TROW-Width           TR OW-Leng! [ Cover%           TR OW-Brush Defect ¾             Span Prox .              llnside ROW
   Tree                                                                  No                N
  Number
                Tree Co mment s                                                            Prescri ption Comme nts                                              Lal/Lon              Proximity       Pol e Ow ner   Wire Type      TG R Date         Inspector/ Date, Ti me
    12
                0.8 SP UNDRLNS IFO FNC;PNT. 1 SMLL XTM                                                                                                          38.413975/-122.2     Outside         PG&E           None                                 10/3/12 3: 11 PM           ~
                crew                                                     DtCmpll           Act. Qty            Act. Trim                    Act . Ci r          Worked By            Worked Reason                  Wo rKed Commen ts                Last Modified By / Date
                LA             I                                         11 /9/ 12         2                   T opDirecti                  12                  JM                                                                                   a5I5 / 1/13/ 17


®        =TGR
                                                                                                                               Total Records: 5
                                                                                                                                                                                                                                       -<<     = Brush Cut


W =Warranty                                                                                                                                                                                                                           X = Remova l
 Printed 12/7/17                                                                                               Confidential - Pacific Gas and Electric Company                                                                        IE:> =Fac Prot
                                                                                         Do not copy or distribute without written persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                                    Page 19 of 20




CONFIDENTIAL                                                                                                                                                                                                                                                      PGE-CPUC_00009931
                                                                   Case 3:14-cr-00175-WHA Document 962-27 Filed 01/10/19 Page 21 of 21


 II
                Pacific Gas & Electric                                                                             VMD Location - Trees                                                Division NORTH BAY

                Vegetation Management                                                                                                                                                  Circuit PUEBLO 1104 (0043291104)
  i

                D ~1ic:: inn ·N B · A.cct Tvo e· M· lnsoec tion ·AII · Circuit Name i=aual       nn,n?c 11 n<1·    ~~n Rnute     N um ~ n 1Ial 9 1 o· I " " Rn, ,t., Nurn i=ni 1::il ?<1n· ln so n::it<> /I oc) G ·<> ::it than or ~n, Ial to
Address                                                                City          County              Circuit                   Divisi on           X-Street            Directions                                  lns p ot          Cust 1 Name/ Phon e

3683 ATLAS PEAK RD                                                  NAPA              NAPA               PUEBLO 1104               NORTH BAY           WESTGATE DR         5TH S P NWIO/ POLE#193 NXT RD@              1113/ 17          SABINO I 707-483-3034
sso             SSO RT #      ! Loe RT#   Map Type       Quad Map   Area              Group              Loe Lat/Lon               APN                 Removal Num                        Acct Type     IInspector     Inspection Co .   Cust 2 Name/ Phone

709             910           240         Th omas Gui JJ-40         17-4                                 38.402998/-1 22.242955 0 33-010-056-000                                          Maintenanc e a5I5            Davey Resource SABINOl 707-483-3034
Alerts                                                              Restrictio ns                        Tag Type                   Tag#               How Notified        U-Bld          Project#      Project Name                     Cust3 Name/ Pho ne
                                                                                                                                                          NIA              No             146,436       PUEBLO 1104

  Environ
   mntl :
                VELB          I
                              HCP Area    MBZ-I0 #      e1 0c       e1Oc Ac reage     SRA
                                                                                                                                           Tran s:
                                                                                                                                                       Struct1             Slruct2        Len gth       Esmt                             Cust4 Name / Phone
                No            Bay Area                  No                                                 Yes
Loe Comments                                                                                                                                           Slope%              Length         Width         Acres          App. Method       Ma int. Cycle            IWork Type
PL#197 TO PL#198; END 1/S/NW@ PL#198; SPN NXT/A BV RD; TT 48HR CALL FOR APPOINTMENT; Pl CALL FIRST FOR GATE                               TROW:
ACCESS; MIKE SABOLSKI OWNER.
                Tree Type, Species        Est Qty       Priority    Trim Type         Height             OBH                        Cleara nce        Notification        Cycle           o wned By                    Work Request      T-Line
                Black Oak                 1             Routine     TooDirecti        48                 30                         12                                    Routine         Countv                       NPN81012335

   Tree
                Tree Alerts               Tree Restrictions         VELB              MWS                MWS Num                    TROW-Ht           TROW-Width          TROW-Lengtl Cover ¾           TROW-Brush Defect ¾              Spa n Pro x.             IInside ROW
                                                                    No                N
  Number
                Tree Comments                                                         Prescription Comm ents                                          Lat/Lon             Pro ximity      Pole Owner    Wi re Type     TGR Date          Inspector/ Date, Tim e
    13
                2XTM- 0.85 SPN . UNDERPRUN E. PNT                                                                                                     38.4139751-122.2    Outside         PG&E          None                                10/3112 3:13 PM                 mqmv
                Crew                                                Dt Cm pit         Act. Qty           Act. Trim                  Act .Cir          Worked By           Wo rked Reason                Worked Comments                  Last Modified By I Date
                LA            I                                     11 /9/ 12         1                  TopDirect i                12                JM                                                                                 a5I5 / 1/ 13/17
                Tree Type, Species        Est Qty       Priority    Trim Type         Height             OBH                        Cl ea rance       Notification        Cycle           owned By                     Work Request      T-Line
                Coast Live Oak            1             Routi ne    T ooDirecti       30                 14                         12                                    Routine         Private                      NPN81014534

   Tree
                Tree Alerts               Tree Restrictions         VELB              MWS                MWS Num                    TROW-HI           TROW-Width          TROW-Lengtl Cover%            TROW-Brush Defect%               Span Prox.               I
                                                                                                                                                                                                                                                                  In sid e ROW
                                                                    No                N
  Number
                Tree Comm ents                                                        Prescri ption Comm ents                                         Lat/Lon             Pro ximity      Pole ow ner   Wire Type      TGR Date          Inspector/ Date, Time
    14
                0.6 SP, UNDRLNS IFO FNC, 2X; PNT +FLG                                 CLR SD&BLW                                                      I                   Outside         PG&E          None                                2/5115 10:25 AM                 E1HP
                Crew                                                Dt Cm plt         Act. Qty           Act. Trim                  Act. Cir          Worked By           Worked Reason                 Worked Comm ents                 Last Modified By / Date
                LA            I                                     3/ 19/ 15         1                  T opDirecti                12                AC                                                                                 aSIS / 1/ 13/17
                Tree Type, Species        Est Qty       Priority    Trim Type         Height             DBH                        Clearance         Notification        Cycle           Owned By                     Work Request      T-Line
                Coast Live Oak            1             Routine     T ooDirecti       28                 5                          12                                    Routine         Private                      NPN81015790
                Tree Alerts               Tree Restrictions         VELB              MWS                MWS Num                    TROW-HI           TROW-Width          TROW-Lengtl c over%           TROW-Brush Defect %              span Pro x.              llnslde ROW
   Tree                                                             No                N
  Number
                Tree Comments                                                         Prescription Comments                                           Lat/Lon             Proxim ity      Pole Own er   Wire Type      TGR Date          Inspector I Date, Time
    15
                0.2 SP, UNDRLNS, ABV RD IFO FNC; FLG IFO TRE                                                                                          38.41363/-122.24    Outside         PG&E          None                                2/23116 2:59 PM             I   C7CP
                crew                                                DtCmplt           Act. Qty           Act. Trim                  Act.Cir           WorKed By           Worked Reason                 Worked comments                  Last Mod lfied By / Date
                LA            I                                     4/5/16            1                  T opDirecti                12                NAVARRO                                                                            a5I5 / 1/ 13/17




®        =TGR
                                                                                                                       Total Records: 5
                                                                                                                                                                                                                          -<<     = Brush Cut


W        =Warranty                                                                                                                                                                                                        X = Remova l
 Printed 12/ 7/ 17                                                                                       Confidential - Pacific Gas a nd Electric Company                                                                 IE:> =Fac Prot
                                                                                    Do not copy or distribute wit hout w ritten persmission of Pacific Gas and Electri c Company
 VMD Location - Trees                                                                                                                                                                                                       Page 20 of 20




CONFIDENTIAL                                                                                                                                                                                                                                       PGE-CPUC _ 00009932
